Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 1 of 48 PageID #:18




                            Exhibit 4
    Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 2 of 48 PageID #:19




Northwestern Journal of International Law & Business

Volume 40                                                                                               Article 1
Issue 2 Winter

Winter 2020

Alibaba, Amazon, and Counterfeiting in the Age of the Internet
Daniel C.K. Chow




Follow this and additional works at: https://scholarlycommons.law.northwestern.edu/njilb

   Part of the International Trade Law Commons, and the Internet Law Commons


Recommended Citation
Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the Internet, 40 NW. J. INT'L L. & BUS.
157 (2020).
https://scholarlycommons.law.northwestern.edu/njilb/vol40/iss2/1


This Article is brought to you for free and open access by Northwestern Pritzker School of Law Scholarly
Commons. It has been accepted for inclusion in Northwestern Journal of International Law & Business by an
authorized editor of Northwestern Pritzker School of Law Scholarly Commons.
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 3 of 48 PageID #:20



        Copyright 2020 by Daniel C.K. Chow                                                Vol. 40, No. 2
        Northwestern Journal of International Law & Business




        ALIBABA, AMAZON, AND
        COUNTERFEITING IN THE AGE OF
        THE INTERNET

        Daniel C.K. Chow

              Abstract:

              The advent of e-commerce marketplaces such as Alibaba and Amazon in the new
              millennium has led to the proliferation of the sale of counterfeit goods around the
              world through the Internet. Brand owners find that Internet counterfeiters
              operating in the digital world present even more challenges than those using only
              brick-and-mortar operations. Internet counterfeiters have unprecedented access
              to consumers. They use false identities and addresses and vanish into cyberspace
              at the first sign of trouble. Brand owners seeking help from Alibaba and Amazon
              to remove listings of counterfeits have become frustrated by their convoluted and
              labyrinthine notice and take-down procedures. Even when these procedures are
              used successfully, brand owners find that the process can take months only to
              have the counterfeiter reappear in short order using a new false identity. Many
              brand owners find that dealing with Alibaba and Amazon only adds to their
              misery and believe that both tolerate counterfeits as they earn revenue from all
              sales, including sales of counterfeit goods.

              This Article sets forth for the first time how brand owners can use a set of
              currently available information technology tools to help create an effective
              deterrent to counterfeits on the Internet. Using these tools, brand owners can
              force counterfeiters to abandon the subterfuge and disguise that they rely on so
              that brand owners can—without the assistance of e-commerce platforms—
              directly pursue counterfeiters in civil and criminal actions in China where most
              of the counterfeiters are located and in the United States. The proposed approach
              should help deter counterfeiters who always work in secrecy and disguise by


         B.A., JD, Yale University. Bazler Chair in Business Law, The Ohio State University Michael
        E. Moritz College of Law. The author lived and worked in China as head of the legal
        department for a multinational company in the consumer products business with serious
        counterfeiting issues. The author also helped to organize and served as the first executive
        secretary for the China Anti-Counterfeiting Coalition, a lobby group for multinationals in
        China (now known as the Quality Brands Protection Committee), and was the principal author
        of the white paper on counterfeiting in China commissioned by the PRC State Council. More
        recently, in addition to academic duties, the author served as an attorney and expert witness in
        U.S. litigation involving the sale of counterfeit cigarettes and internet e-commerce sites in
        China and the United States. The opinions expressed in this Article are the author’s own but
        the author has profited from many discussions with colleagues. The author also thanks Natasha
        Landon, Moritz Law Librarian for her excellent research help.


                                                                                                    157
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 4 of 48 PageID #:21



        Northwestern Journal of
        International Law & Business                                      40:157 (2020)

              exposing them to what they fear and loathe the most: transparency and
              accountability for their illegal actions.




        158
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 5 of 48 PageID #:22



                                   Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                                  40:157 (2020)

                                           TABLE OF CONTENTS
        I. Introduction ................................................................................... 160
        II. Counterfeiting and the Internet..................................................... 167
                A. Brief Overview of Counterfeiting in China....................... 167
                B. The Advent of the Internet ................................................ 168
                C. Liability Regimes for Internet Service Providers .............. 171
                D. Alibaba .............................................................................. 172
                    1. Brand Owner Concerns ............................................... 172
                         a. Alibaba’s Defense of Counterfeits ........................ 175
                         b. Counterfeits for Sale on Alibaba ........................... 176
                    2. Alibaba’s “Arrogance” and Illegal Activities ............. 179
                         a. Specific Practices .................................................. 181
                         b. Above the Law in China ....................................... 183
                E. Amazon.............................................................................. 184
        III. Entity Verification Measures and the Requirements of PRC
                Law ........................................................................................ 186
                A. Problems with Enforcement ........................................... 186
                    1. False Names, Identities, and Addresses. ................... 186
                    2. Burdensome Notice and Takedown Procedures ......... 186
                    3. Lack of Deterrence .................................................... 187
                B. Proposed Remedial Measures ........................................... 188
                    1. AIC Business License ................................................. 188
                    2. Legal Representative ................................................... 190
                    3. Verification and Deterrence ........................................ 192
                    4. Amazon and PRC Law................................................ 193
                    5. Consent to Arbitration before CIETAC ...................... 194
        IV. Conclusion .................................................................................. 195
        V. Appendices ................................................................................... 199
                Appendix 1. Alibaba Listing: Gucci Guccio Handbags ......... 199
                Appendix 2. Alibaba Listing: Hennessy XO.......................... 200
                Appendix 3. Alibaba Listing: Abercrombie & Fitch
                     Sweatpants ...................................................................... 201
                Appendix 4. Abercrombie & Fitch Sweatpants ..................... 202




                                                                                                                   159
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 6 of 48 PageID #:23



        Northwestern Journal of
        International Law & Business                                                 40:157 (2020)

        I. INTRODUCTION
              The advent of internet commerce (e-commerce) in the early 2000s
        coincided with the unprecedented and historic rise of counterfeiting in the
        People’s Republic of China (PRC or China) that had begun in the 1990s.1
        Although sales of counterfeits through brick-and-mortar establishments had
        already gained a substantial share of the market in China by the early 2000s,2
        the rise of the Internet in the new millennium has allowed counterfeiters in
        China unparalleled access to consumers not just in China but also in the
        United States and worldwide by transcending the physical limitations
        inherent in the use of brick-and-mortar operations.3 Recent studies show that
        counterfeits and infringing products have proliferated on the Internet and
        have reached levels of saturation that were unattainable by counterfeiters
        selling through brick-and-mortar distributors.4 For example, Xinhua, China’s
        official news agency stated that more than 40% of all goods sold online
        through Chinese e-commerce platforms in a recent year were “counterfeits
        or of bad quality.”5 Since Xinhua is controlled by the Communist Party of
        China (the Party) and would want to present China in the best light possible,
        the 40% figure might understate the severity of the problem. Most consumers
        in China believe that the likelihood of a product sold on the Internet is
        counterfeit is very high, and those who wish to buy genuine products avoid
        the use of the Internet altogether.6 This 40% figure cited by Xinhua is double
        the estimated 15-20% rate of counterfeits sold in brick-and-mortar
        establishments in China.7 In the United States, the U.S. General Accounting
        Office recently conducted a study and found that among a selection of 47
        items belonging to four types of frequently counterfeited goods (i.e.,
        sneakers, mugs, cosmetics, and phone chargers) purchased online, 27 were

           1   See Daniel C.K. Chow, Counterfeiting in the People’s Republic of China, 78 WASH.
        U.L Q. 1, 3 (2000).
           2   By the early 2000s, brand owners estimated that counterfeits comprised 15-20% of all
        goods sold on the market in China. See id. at 3 n.3 (citing Joseph T. Simone, Countering
        Counterfeiters, CHINA BUS. REV., Jan. 1, 1999, at 12).
           3   See U.S. GOV’T ACCOUNTABILITY OFFICE, GAO-18-216, INTELLECTUAL PROPERTY:
        AGENCIES CAN IMPROVE EFFORTS TO ADDRESS RISKS POSED BY CHANGING COUNTERFEITS
        MARKET 11 (2018), https://www.gao.gov/assets/690/689713.pdf (discussing how the use of
        the internet allows counterfeiters to transcend limits of brick and mortar counterfeiting)
        [hereinafter GAO REPORT].
           4   See infra Parts II.A & II.B.
           5   More than 40 Per Cent of China’s Online Sales ‘Counterfeits or Bad Quality’,
        TELEGRAPH (Nov. 3, 2015), https://www.telegraph.co.uk/news/worldnews/asia/china/11971
        401/More-than-40-per-cent-of-Chinas-online-sales-counterfeit-or-bad-quality.html. Xinhua
        does not distinguish between counterfeits and products of poor quality; it is unclear whether
        Xinhua believes that these are two separate categories of goods or a single category as most
        counterfeits are of poor quality.
           6   This observation is based upon the author’s own experience living and working in
        China and on discussions with colleagues and associates.
           7   See Chow, supra note 1, at 3 n.3.


        160
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 7 of 48 PageID #:24



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        authentic and 20 were counterfeit.8 After Seattle-based Amazon made efforts
        in 2015 to woo Chinese manufacturers to sell directly on its platform,
        complaints about counterfeits and infringing products sold on Amazon have
        risen sharply.9
              Efforts by multinational companies (MNCs) that own trademarks (or
        brands), copyrights, and other intellectual property rights to stem the flow of
        counterfeits through the Internet have been largely unsuccessful, leading to
        anger and frustration.10 Under current legal regimes, e-commerce platforms
        are in general not liable for counterfeits sold by third-party online vendors
        using the site;11 liability lies with the vendor itself, but many brand owners
        argue that Internet commerce sites facilitate the sales of counterfeits.12 E-
        commerce platforms earn revenues from sales, including sales of
        counterfeits.13 Many brand owners argue that e-commerce platforms
        facilitate counterfeiting by allowing webpages or postings of counterfeit
        goods to remain on their sites despite the many protests of brand owners.14
        Some of these offending webpages are removed after brand owners suffer
        through a long and convoluted notice and takedown procedure only to
        reappear under a new false name and address in short order.15 In China,

            8  See GAO REPORT, supra note 3, at 15. The products were Nike Air Jordan shoes, Yeti
        travel mugs, Urban Decay cosmetics, and UL-certified phone chargers. Id.
            9  Wade Shepard, How Amazon’s Wooing of Chinese Sellers Is Killing Small American
        Businesses, FORBES (Feb. 14, 2017), https://www.forbes.com/sites/wadeshepard/2017/02
        /14/how-amazons-wooing-of-chinese-sellers-is-hurting-american-innovation/#13af78741d
        f2.
            10 See infra Parts II.B & II.D.
            11
               See Digital Millennium Copyright Act of 1998 (DMCA), 17 U.S.C. § 512 (Westlaw
        through Pub. L. No. 116-68) (creating a “safe harbor” from vicarious liability for ISPs that
        upon notification remove infringing material expeditiously). For cases holding that the ISP is
        not vicariously liable for the sale by third party vendors, see generally Milo & Gabby, LLC v.
        Amazon.com, Inc., 2015 WL 4394673 (W.D. Wash. July 16, 2015); Perfect 10, Inc. v.
        Amazon.com, Inc., 2009 WL 1334364 (C.D. Cal. May 12, 2009); Hendrickson v. Amazon.com,
        Inc., 298 F. Supp. 2d 914 (C.D. Cal. 2003).
            12 See infra Parts II.B, II.D & II.E.
            13 See David Pierson, Extra Inventory. More Sales. Lower Prices. How Counterfeits

        Benefit Amazon, L.A. TIMES (Sept. 28, 2018), https://www.latimes.com/business/
        technology/la-fi-tn-amazon-counterfeits-20180928-story.html (“Not only has [Amazon]
        avoided any serious backlash for allowing the sale of fake goods, it’s actually thrived from it,
        say more than two dozen brand owners, e-commerce consultants, attorneys, investigators and
        public policy experts.”).
            14 See infra Parts II.D & II.E.
            15 See Pierson, supra note 13 (“[I]f Amazon shutters one store for selling knockoffs, the

        owner often shifts operations to another.”); Alana Semuels, Amazon May Have a Counterfeit
        Problem, THE ATLANTIC (Apr. 20, 2018), https://www.theatlantic.com/technology/archive/
        2018/04/amazon-may-have-a-counterfeit-problem/558482/ (“‘These problems come up once
        a week.’”). Cf. Jeff Bercovici, Huge Counterfeiting Problem. This “Shark Tank” Company Is
        Fighting Back, INC.COM (Apr. 2019), https://www.inc.com/magazine/201904/jeff-bercovici
        /amazon-fake-copycat-knockoff-products-small-business.html (“A recent Pointer report
        noted that Amazon in among the least responsive of all e-commerce platforms to takedown


                                                                                                   161
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 8 of 48 PageID #:25



        Northwestern Journal of
        International Law & Business                                                     40:157 (2020)

        MNCs have waged a decades-long struggle against Alibaba to stem the sale
        of counterfeits with few tangible results.16 Although Alibaba claims to have
        made many serious efforts in combatting the sale of counterfeit goods, many
        brand owners remain frustrated and dissatisfied.17 As in the case of Alibaba,
        brand owners in the United States are frustrated with what they perceive to
        be Amazon’s half-hearted efforts to battle the flow of counterfeits.18 This
        Article examines counterfeiting on the Internet with a focus on Alibaba and
        Amazon, the largest e-commerce platforms in China and the United States
        respectively and in the world.19 The lessons learned can be immediately
        applied to other e-commerce platforms.
              This Article focuses on why the sale of counterfeits on the Internet has
        exploded and allowed counterfeiters to penetrate markets that were
        previously unavailable when counterfeiters were limited to brick and mortar
        operations. Not only has the Internet given counterfeiters vast new
        opportunities for profit but it has also allowed them to operate in the digital
        world in the open, while simultaneously being able to use false cyber
        identities and addresses to evade detection and capture by brand owners and
        law enforcement authorities.20 With the emergence of the Internet,
        counterfeiting and piracy—already a worldwide problem—have entered into
        a new and even more potent phase.21 Up to the present, MNCs have been
        frustrated by their inability to curtail the growth of counterfeits on the
        Internet.22
              Although the problems created by the Internet are daunting, this Article
        argues that a simple and effective deterrent exists in China but has been
        overlooked or ignored by MNCs and e-commerce platforms and explains
        how this deterrent can be used effectively. This Article sets forth for the first
        time how these remedial measures can be used to curtail the explosion of


        notices, removing only 25 percent of infringing listings.”).
            16 See infra Part II.D.
            17 See id.
            18 According to one brand owner representative, “Amazon is making money hand over

        fist from counterfeiters, and they’ve done about as little as possible for as long as possible to
        address the issue.” Ari Levy, Amazon’s Chinese Counterfeit Problem Is Getting Worse, CNBC
        (July 8, 2016), https://www.cnbc.com/2016/07/08/amazons-chinese-counterfeit-problem-is-
        getting-worse.html. See also Semuels, supra note 15 (describing Amazon’s low level of
        responsiveness to brand owner concerns).
            19 Alibaba is the world’s largest e-commerce marketplace and Amazon is the second

        largest. See infra notes 103 & 107.
            20 See Pierson, supra note 13.
            21 See BUS. ACTION TO STOP COUNTERFEITING AND PIRACY & INT’L CHAMBER OF

        COMMERCE, ROLES AND RESPONSIBILITIES OF INTERMEDIARIES: FIGHTING COUNTERFEITING
        AND PIRACY IN THE SUPPLY CHAIN 5 (2015), https://iccwbo.org/publication/roles-respon
        sibilities-intermediaries/ (“The Internet has been particularly vulnerable . . . to counterfeiters
        and other criminal capitalizing on the success (and intellectual property) of legitimate
        businesses while remaining anonymous and avoiding detection.”).
            22 See infra Part III.




        162
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 9 of 48 PageID #:26



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        counterfeits on the Internet. In setting forth this analysis, this Article will
        underscore the following three major points that must be understood by all
        MNCs and other brand owners in modern e-commerce. First, the
        emergence of e-commerce platforms such as Alibaba and Amazon have
        given counterfeiters a vast new tool to reach end use consumers. Prior to the
        Internet, counterfeiters were subject to the physical limitations created by
        brick-and-mortar distribution and retail sites and were unable to penetrate
        distribution channels that would allow them to sell counterfeits in reputable
        retail outlets.23 Consumers had to travel to less desirable locations to buy
        counterfeits as state-owned department stores and high end retailers in China
        and large reputable retail chains such as Walmart, Target, and Costco in the
        United States refused to deal with distributors of counterfeit goods.24 Instead,
        consumers in China or the United States who wished to purchase counterfeits
        had to go to small discount stores, mom-and-pop stores, flea markets, street
        vendors, or private addresses in side streets, back alleys or other undesirable
        locations, a prospect that deterred many consumers.25 The emergence of the
        Internet has now given what counterfeiters have always sought: a legitimate
        distribution channel that consumers can access at any time from their
        computers without having to travel to undesirable locations to buy
        counterfeits from brick-and-mortar sellers.26 The Internet also gives
        counterfeiters the ability to disguise their identities and to disappear into the
        vastness of cyberspace at the first sign of trouble.27 All counterfeiters and
        pirates, whether they sell in brick-and-mortar locations or through the
        Internet, are very fearful of detection and capture.28 Counterfeiters that use
        brick-and-mortar establishments are subject to surprise raids and seizures by
        enforcement authorities,29 but Internet counterfeiters have found ways to use
        false identities that are untraceable by brand owners; even when they are
        detected, Internet pirates that are shut down are able to immediately create
        new false identities and return to their illegal operations on the Internet.30
              Second, PRC enforcement officials have recently acknowledged in an

           23  See GAO REPORT, supra note 3, at 11.
           24  This observation is based on the author’s own experience as an attorney working for
        U.S. brand owners in tracking the distribution channel of counterfeits.
            25 Id. See GAO REPORT, supra note 3, at 10 (counterfeits were traditionally sold in

        “underground” or secondary markets such as flea markets or sidewalk vendors).
            26 See GAO REPORT, supra note 3, at 11–12.
            27 See id.
            28 This observation is based on the author’s firsthand experience in pursuing

        counterfeiters.
            29 See Chow, supra note 1, at 19 –21 (describing raids conducted in Yiwu City, “a

        significant wholesale distribution center for counterfeit goods in the PRC[,]” from 1998 to
        1999).
            30 See Pierson, supra note 13 (“[B]rands say the same fraudsters keep showing up under

        different names[.]”); Semuels, supra note 15 (“Milo and Gabby tried to track down the
        [counterfeit] sellers, but almost all of the sellers had given false names when setting up their
        Amazon seller accounts, and the addresses they gave turned out to be bogus as well[.]”).


                                                                                                   163
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 10 of 48 PageID #:27



        Northwestern Journal of
        International Law & Business                                                40:157 (2020)

        official report that Alibaba sees itself as above the law in China and feels no
        need to follow it.31 MNCs have long suspected that Alibaba tolerates or
        encourages counterfeiting on its sites.32 Brand owners have persistently
        complained that Alibaba and Amazon appear reluctant to assist brand owners
        in tracking down counterfeiters and create unnecessary bureaucratic and
        technical hurdles in the detection of counterfeiters.33 Some brand owners
        have attributed these difficulties to an economic motive: e-commerce
        platforms earn revenue through sales, including sales of counterfeit goods.34
        In the case of Alibaba, brand owners have long suspected that it tolerates or
        supports counterfeiting and these sentiments have been confirmed by official
        statements by PRC enforcement authorities. According to PRC officials,
        Alibaba’s attitude towards the law and enforcement authorities is marked by
        a fundamental “arrogance.”35 In China, it is not unusual for powerful entities
        to view themselves as above the law.36 The Communist Party, the most
        powerful entity of all, sees the law as a mere instrument to be used to serve
        the ends of the Party.37 Alibaba is not intimidated by or fearful of law
        enforcement authorities; to the contrary, Alibaba sees itself as more powerful
        than government law enforcement authorities and answerable only to the
        Party.38 For these reasons, MNCs must accept the reality that Alibaba, in the
        words of PRC officials, tolerates and supports counterfeiters in order to
        protect its revenues from sales of counterfeit goods and that it will likely take
        an intervention by the Party at its highest levels to effect meaningful change
        in Alibaba’s conduct. Any plan to stem the sales of counterfeits on Alibaba’s
        platform that requires Alibaba’s active participation must proceed with the
        assumption that it will be met with resistance or efforts that are half-hearted.
             Third, although the use of the Internet to sell counterfeits presents
        formidable new challenges to brand owners, this Article argues that simple
        and effective measures are available under PRC law to brand owners to deter

            31 See Gongshang Zongju (工商总局), Guanyu Dui Alibaba Jituan Jinxing Xingzheng

        Zhidao Gongzuo Qingkuang de Baipishu (关于对阿里巴巴集团进行行政指导工作情况的
        白皮书), translated in STATE ADMIN. OF INDUS. & E-COMMERCE, PEOPLE’S REPUBLIC OF
        CHINA, WHITE PAPER ON ALIBABA GROUP HOLDINGS ADMINISTRATIVE GUIDANCE WORK
        SITUATION (2015) [hereinafter SAIC WHITE PAPER]. A partial English translation is available
        at Zheping Huang, The Chinese Government Has Erased a Damning Report on Alibaba, but
        You Can Read It Here, QUARTZ (Jan. 29, 2015), https://qz.com/335675/the-chinese-
        government-has-erased-a-damning-report-on-alibaba-but-you-can-read-it-here/. The SAIC
        White Paper is extensively discussed in Part II.B.
            32 See infra Part II.B.
            33 See infra Part III.A.
            34 See e.g., Pierson, supra note 13 (“Not only has [Amazon] avoided any serious backlash

        for allowing the sale of fake goods, it’s actually thrived from it, say more than two dozen
        brand owners, e-commerce consultants, attorneys, investigators and public policy experts.”).
            35 SAIC WHITE PAPER, supra note 31, at 20.
            36 See infra Part II.D.2.b.
            37 Id.
            38 Id.




        164
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 11 of 48 PageID #:28



                                Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                               40:157 (2020)

        many counterfeiters from using the Internet and to detect and identify those
        that do.39 This Article proposes and sets forth for the first time a set of simple
        and effective methods that MNCs can use to create effective deterrence to
        counterfeiting on the Internet.40 To the best of the author’s knowledge, no
        MNC, brand owner, or any professional or academic study has previously
        identified these methods, although they are openly available in plain sight in
        China’s legal system, and their use is required and regularly encouraged by
        PRC officials. Although certain aspects of China’s information technology
        industry, such as protection and enforcement of intellectual rights, are weak
        by comparison to the United States, other aspects of China’s information
        technology industry are far ahead of the United States.41 In particular, China’s
        obsessive need to exert pervasive control over and to monitor its citizens and
        all aspects of Chinese society have created the informational technology tools
        available to deter counterfeiters.42 In fact, Chinese government officials have
        urged Internet sites to use the tools available to control entry onto Internet
        sites and to monitor entities on the Internet.43 Brand owners, however, either
        do not trust PRC officials or understand the potential effectiveness of these
        tools.
              Unlike brick-and-mortar counterfeiters who need no permission to
        operate, counterfeiters must obtain a “pass” through a digital port of entry in
        order to obtain access to the Internet to sell their products.44 Operators of e-
        commerce platforms have the ability to exercise absolute control over entry.
        Controlling this point of entry through the use of tools created by the PRC
        government is the key to controlling counterfeiting on the Internet.
        Counterfeiters wish to operate in hiding and secrecy; they fear and detest
        transparency and accountability. E-commerce platforms can remove the
        anonymity of the Internet by following a straightforward registration system


           39   See infra Part III.
           40   Id.
            41 China is far ahead of the U.S. in the use of technologies, such as facial recognition, to

        closely monitor its citizens. See Zhou Jiaquan, Drones, Facial Recognition, and a Social
        Credit System: 10 Ways China Monitors Its Citizens, S. CHINA MORNING POST (Aug. 4, 2018),
        https://www.scmp.com/news/china/society/article/2157883/drones-facial-recognition-and-
        social-credit-system-10-ways-china.
            42 China closely monitors its citizens. Recently, China announced a “social credit” system

        in which the activities of each citizen will be ranked, and each citizen given a score evaluating
        the social merit of his or conduct. For a discussion on how China monitors its citizens, see
        Charlie Campbell, How China Is Using “Social Credit Scores” to Rewards and Punish Its
        Citizens, TIME (Jan. 16, 2019), https://time.com/collection/davos-2019/5502592/china-social-
        credit-score/.
            43
                See infra Part III.
            44 Online vendors are required by e-commerce platforms to register before they are

        allowed to access the site. See e.g., Selling on Amazon: Frequently Asked Questions, AMAZON,
        https://services.amazon.com/selling/faq.htm (last visited July 1, 2019) (requiring a business
        name, address, and contact information among other information in order to open an Amazon
        seller account).


                                                                                                    165
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 12 of 48 PageID #:29



        Northwestern Journal of
        International Law & Business                                                  40:157 (2020)

        as required by PRC law.45 However, Alibaba does not faithfully apply the
        requirements of PRC law but instead is careless and loose in verifying entity
        registration.46 Brand owners also complain that Amazon has lax registration
        requirements and registers many entities with fictitious identities and
        addresses.47
              As a condition of gaining access to e-commerce sites, PRC law requires
        all vendors to submit a business license issued by PRC government
        authorities. These licenses have strict disclosure requirements that will reveal
        their true legal identities and locations in strict accordance with the detailed
        and specific information contained in official PRC government records and
        electronically on government websites to the public.48 To obtain this official
        business license, business operators must undergo a review and approval
        process by PRC government authorities over the legality and economic
        feasibility of their proposed business operations.49 Most counterfeiters will
        not wish to submit to such an approval process for fear of being detected and
        being subject to capture and prosecution. Those entities that do undergo this
        official review will then need to openly display their business licenses on the
        website In turn, counterfeiters will be unable to escape detection as brand
        owners will be able to bring suit directly against them.50
              A unique concept of PRC law is that each business entity must have a
        natural person who serves as its legal representative and who is subject to
        civil liability and criminal prosecution.51 The legal representative must be
        identified in the business license so brand owners will have a person in flesh
        and blood against whom they can directly file civil or criminal actions in
        China or in the United States if U.S. contacts exist.52 The faithful execution
        of these requirements should help brand owners to deter many counterfeiters
        from selling through Internet sites. Currently, however, brand owners do not
        insist on enforcement of these requirements and neither Alibaba nor Amazon
        faithfully follows PRC law on entity registration.53
              This Article will proceed as follows. Part II examines the background

           45  See infra Part III.
           46  See text accompanying notes 231-34 infra.
           47 See infra note 95.
           48 See Administrative Measures for Online Trading, art. 23 (promulgated by the State

        Admin. of Indus. & E-Commerce, Order No. 60, Jan. 26, 2014, effective Mar. 15, 2014),
        CLI.4.218557(EN), http://en.pkulaw.cn/display.aspx?id=16309&lib=law&EncodingName=
        big5. See also infra Part III.
           49 See infra Part III.
           50 Id.
           51 See General Principles of the Civil Law of the People’s Republic of China, ch. III, art.

        57 (promulgated by the Nat’l People’s Cong., Order No. 66, Mar. 15, 2017, effective Oct. 1,
        2017), translated by Whitmore Gray & Henry Ruiheng Zheng, General Principles of the Civil
        Law of the People’s Republic of China, 34 AM. J. COMP. L. 715, 726 (1986) [hereinafter
        General Principles of the Civil Law of the PRC].
           52 See infra Part III.
           53 Id.




        166
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 13 of 48 PageID #:30



                              Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                             40:157 (2020)

        of counterfeiting in China and how the advent of the Internet has propelled
        this illegal activity to new heights. The ability to transcend the physical
        limitations created by brick-and-mortar counterfeiting operations has created
        a vast new opportunity in cyberspace for counterfeiters who can now
        compete directly with genuine goods and vanish at the first sign of trouble.
        Part II also discusses brand owner concerns about Alibaba and Amazon. In
        the case of Alibaba, brand owners have long claimed that Alibaba tolerates
        or supports counterfeiting on its websites. A recent in-depth investigation and
        report by PRC national authorities not only confirms this suspicion but also
        sets forth the PRC government’s view that Alibaba sees itself as being above
        the law. Brand owners have also complained that Amazon is unresponsive to
        their concerns about counterfeits, requiring byzantine notice and takedown
        procedures that only add to brand owners’ misery. Part III examines the
        hurdles that brand owners claim that they face in attempting to work with
        Alibaba and Amazon in removing infringing webpages or postings from their
        sites; these frustrations are due to cumbersome notice and takedown
        procedures that can take months and tax brand owners through heavy costs
        in time, energy, and money. Part III then sets forth this Article’s proposed
        method of using existing online tools in the PRC to help create deterrents to
        counterfeiting on the Internet. These tools can be used to combat counterfeits
        on Alibaba and Amazon as well as on other e-commerce platforms. Part IV
        contains concluding observations.

        II. COUNTERFEITING AND THE INTERNET

        A. Brief Overview of Counterfeiting in China
             As early as 2000, China was described as having the most serious
        counterfeiting problem in world history.54 The origin of this problem can be
        traced to 1) China’s access to advanced technology (i.e. intellectual property)
        brought into China by MNCs that make foreign direct investments in China
        and 2) to China’s weak and developing legal system,55 which does not create
        effective deterrence for counterfeiters and infringers of intellectual property
        rights.56 Although U.S. companies have made many efforts through the first
        two decades of the twenty-first century to combat counterfeiting in China,
        China remains the largest source of counterfeits in the world. For example, a
        recent study cited in Forbes indicates that China produces 80% of the world’s
        counterfeits and that counterfeiting is now a $1.7 trillion per year industry.57

            54 Chow, supra note 1, at 3. The background and history of the rise of counterfeiting

        before the advent of the internet is set forth in this article. See infra Parts II.A & II.B.
            55
               DANIEL C.K. CHOW & THOMAS J. SCHOENBAUM, INTERNATIONAL BUSINESS
        TRANSACTIONS 537–38 (3d. ed. 2015).
            56 DANIEL C.K. CHOW & THOMAS J. SCHOENBAUM, INTERNATIONAL TRADE LAW 643 (3d.

        ed. 2017) (China’s weak legal system does not create effective deterrence.).
            57 Wade Shepard, Meet the Man Fighting America’s Trade War Against Chinese

        Counterfeits (It’s Not Trump), FORBES (Mar. 29, 2018), https://www.forbes.com/sites/wade


                                                                                               167
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 14 of 48 PageID #:31



        Northwestern Journal of
        International Law & Business                                                     40:157 (2020)

        The U.S. General Accountability Office reports that in 2016, 88% of all
        seized counterfeit goods by the United States originated from China and
        Hong Kong.58 The European Union claims that China is the largest source of
        counterfeit goods sold into the EU.59 Counterfeiting is now the largest
        criminal enterprise in the world,60 and China is the epicenter of
        counterfeiting.61 The highest number of shipments of counterfeits seized
        around the world originates from East Asia, with China as the top source.62
             On April 3, 2019, the Trump Administration issued a Presidential
        Memorandum announcing that combatting counterfeiting and piracy had
        been elevated to a new level of priority for the United States.63 The
        memorandum specifically tasked the Justice Department and the Department
        of Homeland Security to focus on and investigate “online third party
        marketplaces.”64 This indicates a recognition by the United States that
        counterfeiting on e-commerce platforms is a specialized priority area of
        concern.

        B. The Advent of the Internet
             The rise of Internet sales platforms in the early 2000s created a valuable
        new opportunity for counterfeiters. To understand the significance of this
        development, it is necessary to recognize that there are two main components
        to counterfeiting: manufacturing and distribution.65
             The manufacturing of counterfeits tends to arise in proximity to the
        manufacturing of genuine goods.66 In the early 1990s, one of the first areas
        open to foreign investment in China was in the southern region of Guangdong
        Province, near Hong Kong. MNCs opened manufacturing facilities in special


        shepard/2018/03/29/meet-the-man-fighting-americas-trade-war-against-chinese-
        counterfeits/#321a1941c0d6.
            58 GAO REPORT, supra note 3, at 13.
            59 EUROPEAN COMM’N, EU SEIZURES AT THE BORDER OF GOODS INFRINGING ON

        INTELLECTUAL PROPERTY RIGHTS (2018), https://ec.europa.eu/taxation_customs/sites/
        taxation/files/factsheet_ipr_report_2018_en.pdf.
            60 See Shepard, supra note 57 (“The trade in counterfeit and pirated goods is currently at

        $1.7 trillion . . . and is expected to grow to $2.8 trillion and cost 5.4 million jobs by 2022.”).
            61 See id. See also EUROPEAN COMM’N, supra note 59 (reporting that China and Hong

        Kong, together, accounted for over 83% of counterfeit goods).
            62 OECD & EUROPEAN UNION INTELLECTUAL PROP. OFFICE, TRADE IN COUNTERFEIT AND

        PIRATED GOODS: MAPPING THE ECONOMIC IMPACT 49 (2016), http://dx.doi.org/10.1787/
        9789264252653-en.
            63 Memorandum on Combatting Trafficking in Counterfeit and Pirated Goods, Section 1

        (Apr. 3, 2019), https://www.whitehouse.gov/presidential-actions/memorandum-combating-
        trafficking-counterfeit-pirated-goods/.
            64 Id.
            65 Daniel C.K. Chow, Organized Crime, Local Protectionism and the Trade in

        Counterfeit Goods in China, 14 CHINA ECON. REV. 473, 474 (2003).
            66 Id.




        168
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 15 of 48 PageID #:32



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        economic zones that created financial incentives for investment.67 Soon after
        these facilities were established, the brand owners found that counterfeits
        began to appear in the same locations.68 MNCs discovered that employees
        working in their facilities or their relatives, friends, or associates had begun
        to use the know-how that they acquired from the MNC to establish their own
        manufacturing operations in order to produce counterfeits.69
              A counterfeiter that has manufactured a fake good must then sell it to
        consumers. The illegal factory may be located far away from densely
        populated urban areas where large numbers of consumers are found, so the
        counterfeiter must find a distribution channel for the goods to reach the end-
        use consumer. Distribution is the second major component of counterfeiting.
              Prior to the rise of the Internet, counterfeiters faced a problem:
        legitimate distributors would have nothing to do with counterfeits.70 MNCs
        distribute their products in China only through qualified distributors that are
        able to sell to high-end state-owned department stores and other retail outlets
        in high-end shopping centers.71 Qualified distributors are those entities that
        are able to pass a stringent set of criteria established by brand owners.72 These
        distributors will not work with counterfeiters for fear of losing their contracts
        with legitimate brand owners, and, as a result, counterfeiters are unable to
        penetrate into legitimate distribution channels to reach high-end retailers.73
        Rather, counterfeiters had to rely on brick-and-mortar wholesale distributors
        of lesser and questionable repute who would be willing to sell counterfeits,
        smuggled goods, and inferior quality products.74 These wholesale distributors
        are found in markets in China that are either enclosed or open air spaces with
        hundreds or thousands of wholesale vendors.75 Retailers appear at these
        wholesale markets with trucks or vans to transport the counterfeits purchased
        at these markets.76 Large reputable retailers, such as state-owned department
        stores, do not buy at these wholesale markets.77 Only retailers that are small
        mom and pop stores, street stalls, or open air vendors in China will purchase
        from these markets.78 This left the counterfeiter with the problem that it could


           67 Id.
           68 See id. at 474–75.
           69 This observation is based upon the author’s own experience working as in-house

        counsel for an MNC with major operations in China. It is a pattern that is repeatedly occurs in
        China: counterfeiting tends to arise in locations with legitimate manufacturing operations.
           70 See Chow, supra note 65, at 476.
           71 Id.
           72 Id.
           73 Id.
           74 See id. at 476–77.
           75 Id. at 476.
           76 See Chow, supra note 65, at 476.
           77 Id.
           78 Id.




                                                                                                  169
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 16 of 48 PageID #:33



        Northwestern Journal of
        International Law & Business                                                   40:157 (2020)

        almost never penetrate into high-end retail stores.79 Purchasers of
        counterfeits would have to travel to side streets, back alleys, and other areas
        in less desirable urban locations to buy counterfeits from small and less
        reputable retailers.80 The need to travel to unsavory locations deterred many
        consumers.
              In the United States, counterfeits are also unable to penetrate into
        legitimate distribution channels to reach large department stores or other
        large retailers.81 Counterfeits are almost never found in large chain stores
        such as Costco, Target, or Walmart. These companies either use qualified
        distributors or have vertically integrated business models that allow them to
        control distribution themselves.82 These distributors refuse to deal in
        counterfeits, smuggled goods, or gray market goods.83 Only less reputable
        distributors will deal in these secondary goods, but they do not sell to large
        and high end retailers who refuse to deal with them.84 These distributors sell
        to discount stores, small mom-and-pop stores, street vendors, or private
        persons who arrange for sales through word of mouth.85The advent of the
        Internet has now given counterfeiters what they have long sought: a
        legitimate and broad-reaching distribution channel to reach retail consumers
        who are now able to purchase products without having to travel to specific
        and undesirable locations where counterfeits are sold. Counterfeiters can now
        place their products on the Internet to reach consumers worldwide and are no
        longer confined to using illegal wholesale markets to reach lower retail
        quality stores. While in the past, consumers would not encounter counterfeits
        on the next shelf adjacent to authentic goods in brick and mortar stores
        because high end retailers refused to deal with distributors of counterfeit
        goods, the same is no longer true on the Internet. It is now possible for
        counterfeits to be on the digital shelf next to genuine goods on the same or
        an adjacent webpage.86 Counterfeits can now compete directly with genuine
        goods.87 Counterfeiters can also use false digital images that hide the low

           79   Id.
           80   Id.
            81 This observation is based on the author’s own experience as an expert witness in U.S.

        litigation involving U.S. multinational companies in cases involving counterfeits from China.
            82 Id.
            83 Gray market goods (sometimes also called parallel imports) are genuine goods that are

        intended for sale in a foreign market but that are purchased abroad and shipped back to the
        home market. For example, genuine goods that are sold by the manufacturer to Japan are
        purchased by a foreign distributor in Japan who then resells them to an importer in China. The
        foreign distributor is able to take advantage of a lower price in Japan or favorable currency
        exchange rates in order to sell the products in China at a price that is lower than the genuine
        goods are sold directly by the manufacturer to buyers in China. See CHOW & SCHOENBAUM,
        supra note 55, at 567-68.
            84 See Chow, supra note 65, at 476.
            85 Id.
            86 See GAO REPORT, supra note 3, at 11.
            87 Id. (“In the past, consumers could often rely on indicators such as appearance, price, or




        170
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 17 of 48 PageID #:34



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        quality of their goods in competition with genuine goods.88
              The rise of counterfeits coincides with shifts in consumer habits. In June
        2000, approximately 22% of U.S. consumers purchased goods online, but by
        December 2016 that portion had risen to 79%.89 By 2020, worldwide e-
        commerce sales are expected to reach $4 trillion, and e-commerce is expected
        to reach nearly 15% of global retail spending by 2020.90
              Prior to the advent of the Internet, counterfeiters in China that sought to
        sell their goods in the United States loaded the goods in large shipping
        containers with false documentation to transport the goods by ocean carriage
        to a port in the United States.91 While detection was difficult, if a brand owner
        had reliable specific intelligence of an illegal shipment,92 customs authorities
        in the United States would open and inspect the container.93 With Internet
        sales, thousands or hundreds of thousands of small, individual packages are
        now shipped to the United States by mail, making it nearly impossible to
        detect and stop these shipments.94
              Not only do e-commerce platforms allow counterfeiters unprecedented
        access to end use consumers, counterfeiters are also able to take advantage
        of the anonymity of the internet to evade capture and detection by using false
        identities, business names, and locations.95 The Internet has created an
        irresistible new opportunity for counterfeiters and has opened vast new
        avenues for generating profit.

        C. Liability Regimes for Internet Service Providers
             Under the Digital Millennium Copyright Act (DMCA)96 in the United

        location of sale to identify counterfeit goods in the marketplace, but counterfeiters have
        adopted new ways to deceive customers.”).
            88 Id. Cf. id. (“The physical appearance of counterfeit goods may no longer serve as a ‘red

        flag’ for consumers that the good they are considering purchasing is not genuine. Counterfeit
        goods and their packaging are becoming more sophisticated and closely resemble genuine
        goods[.]”).
            89 Id. at 12.
            90 Id.
            91 See Chow, supra note 65, at 475.
            92 Such intelligence can be gathered through the use of private investigation companies

        that penetrate counterfeit rings. A number of companies, such as Kroll and Pinkerton,
        specialized in these investigations.
            93 The author was involved as an attorney in a counterfeiting case in the United States in

        which U.S. Customs authorities stated that they would be willing to conduct an inspection of
        shipping containers but only on the basis of reliable specific information.
            94 See Pierson, supra note 13 (“Customs agents had a fighting chance when pirated goods

        predominantly arrived in cargo containers. But with the rise of e-commerce, counterfeiters and
        their middlemen can ship goods in parcels too innumerable to catch.”).
            95 See id. (“[B]rands say the same fraudsters keep showing up under different names[.]”);

        Semuels, supra note 15 (“Milo and Gabby tried to track down the [counterfeit] sellers, but
        almost all of the sellers had given false names when setting up their Amazon seller accounts,
        and the addresses they gave turned out to be bogus as well[.]”).
            96 17 U.S.C. § 512 (Westlaw through Pub. L. No. 116-68). DMCA implements two World




                                                                                                  171
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 18 of 48 PageID #:35



        Northwestern Journal of
        International Law & Business                                                 40:157 (2020)

        States and similar provisions in China,97 Internet service providers (ISPs) are
        not directly liable for the sale of counterfeits listed on their sites by third-
        party vendors.98 While ISPs may be subject to vicarious liability for
        facilitating the sales, DCMA provides a “safe harbor.”99 ISPs are entitled to
        immunity from vicarious liability for third-party listings and sales of
        counterfeit goods if they have no knowledge of the infringing material and
        remove it expeditiously upon receiving notice of its illegal nature.100 To
        implement DCMA and the corresponding PRC law, e-commerce companies
        such as Alibaba and Amazon have set forth internal notice and takedown
        procedures that brand owners are required to follow when they find
        infringing material.101 As detailed in a later section, brand owners often
        complain that these procedures are cumbersome, time consuming, and
        ineffective.102

        D. Alibaba

        1. Brand Owner Concerns
             Alibaba is currently the world’s largest e-commerce platform in the
        world.103 In 2016, Alibaba’s Internet marketplaces in China had 423 million

        Intellectual Property Organization (WIPO) treaties: the WIPO Copyright Treaty and the WIPO
        Performances and Phonograms Treaty. WIPO Copyright Treaty, Dec. 20, 1996, 112 Stat.
        2861, 2186 U.N.T.S. 121; WIPO Performances and Phonograms Treaty, Dec. 20, 1996, 112
        Stat. 2861, 2186 U.N.T.S. 203. As of 2007, the United States and the People’s Republic of
        China are now contracting parties to both treaties. Contracting Parties – WIPO Copyright
        Treaty, WIPO, https://www.wipo.int/treaties/en/ShowResults.jsp?lang=en&treaty_id=16
        (last visited July 1, 2019); Contracting Parties – WIPO Performances and Phonograms
        Treaty, WIPO, https://www.wipo.int/treaties/en/ShowResults.jsp? lang=en&treaty_id=20
        (last visited July 1, 2019).
            97 See generally Trademark Law of the People’s Republic of China (promulgated by the

        Nat’l People’s Cong., adopted Aug. 23, 1982, most recently revised Apr. 23, 2019, effective
        Nov. 1, 2019); Law Against Unfair Competition of the People’s Republic of China
        (promulgated by the Nat’l People’s Cong., Order No. 10, Sept. 2, 1993, revised Nov. 4, 2017,
        amended Apr. 23, 2019).
            98 See 17 U.S.C. § 512(c)(1).
            99 Id. See generally Susanna Monseau, Fostering Web 2.0 Innovation: The Role of the

        Judicial Interpretation of the DMCA Safe Harbor, Secondary Liability and Fair Use, 12 J.
        MARSHALL REV. INTELL. PROP. L. 70 (2012).
            100 See 17 U.S.C. § 512(c)(1).
            101 See Intellectual Property Policy for Sellers, AMAZON, https://sellercentral.

        amazon.com/gp/help/external/201361070 (last visited July 1, 2019); Intellectual Property
        Rights (IPR) Protection Policy, ALIBABA, https://rule.alibaba.com/ rule/detail/2049.htm (last
        visited July 1, 2019).
            102
                See infra Part III.
            103 Comment Submitted by Eric Pelletier, Vice President of Alibaba, to the Honorable

        Probir Mehta, Assistant United States Trade Representative re: 2016 Special 301 Out-of-Cycle
        Review Notorious Markets (Docket Number USTR-2016-2013), at 2 (Oct. 7, 2016),
        https://www.alizila.com/wp-content/uploads/2016/10/P-Alibaba-Group-Comments-for-
        2016-Notorious-Markets-Report-2_FINAL_compressed.pdf?x95431 (last visited Nov. 25,


        172
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 19 of 48 PageID #:36



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        active purchasers with a combined gross merchandise volume (GMV) of
        $485 billion.104 In 2018, in the span of just two years, active purchasers in
        China grew to 636 million and GMV grew to exceed $768 billion,105 creating
        the prospect that Alibaba’s users may soon surpass one billion and its GMV
        may soon surpass $1 trillion, numbers that seemed almost inconceivable just
        a decade ago. In 2015, package delivery from Alibaba’s e-commerce
        platform in China averaged thirty million per day.106 The sheer size and scope
        of Alibaba’s operations dwarfs even that of its closest competitors. For
        example, Alibaba’s GMV in 2018 at $768 billion is more than three times
        that of Amazon, the world’s second e-commerce platform, at $239 billion.107
              From Alibaba’s earliest days of operation, back in 1999, MNCs have
        claimed that counterfeits are abundantly available on Alibaba’s websites.108
        Frustrated with the lack of results in China, U.S. companies have raised these
        concerns with the U.S. government and, as a result, Alibaba has been
        repeatedly placed on U.S. government blacklists. Despite its many claims
        that it is implementing new changes to effectively combat counterfeiting on
        its websites, Alibaba was first placed on the Out-of-Cycle Notorious Markets
        List in 2011109 and sought to remove itself from the list in anticipation of its
        initial public offering (IPO) in the United States in 2014. Although Alibaba
        was dropped from the 2012 list,110 Alibaba found itself once again on the




        2019).
           104 Id.
           105 Press Release, Alibaba Group Announces December Quarter 2018 Results (Jan. 30,
        2019), https://www.alibabagroup.com/en/news/press_pdf/p190130.pdf.
           106 Jen Wieczner, Alibaba: Here’s Why Our Mind-Blowing Numbers Are Real, FORTUNE

        (Sept. 23, 2015), https://fortune.com/2015/09/23/alibaba-says-numbers-real-not-fake/.
           107 Adam Levy, The 7 Largest E-Commerce Companies in the World, THE MOTLEY FOOL

        (Dec. 26, 2018), https://www.fool.com/investing/2018/12/26/the-7-largest-e-commerce-
        companies-in-the-world.aspx.
           108 See, e.g., Alibaba and the 2,236 Thieves: An Online-Fraud Scandal in China, THE

        ECONOMIST (Feb. 22, 2011), https://www.economist.com/newsbook/2011/02/22/alibaba-and-
        the-2236-thieves;
           109 OFFICE OF U.S. TRADE REPRESENTATIVE, 2011 OUT-OF-CYCLE REVIEW OF NOTORIOUS

        MARKETS 3 (Dec. 20, 2011), https://ustr.gov/sites/default/files/uploads/gsp/speeches/reports/
        2011/Notorious%20Markets%20List%20 FINAL.pdf (discussing Alibaba’s subsidiary site
        Taobao.com).
           110 Doug Palmer, U.S. Drops China’s Taobao Website from “Notorious” List, REUTERS

        (Dec. 13, 2012), https://www.reuters.com/article/net-us-usa-trade-piracy/u-s-drops-chinas-
        taobao-website-from-notorious-list-idUSBRE8BC1IG20121213.


                                                                                                173
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 20 of 48 PageID #:37



        Northwestern Journal of
        International Law & Business                                                  40:157 (2020)

        Notorious Markets list in 2014111, 2016112, 2017113, and 2018114. Furthermore,
        in 2016, a group of 17 international trade associations reiterated their
        concerns in a letter to USTR, stating:
              During the ten months since USTR published [the 2015 USTR Special
              301 Notorious Markets Report] we have seen little evidence that there
              has been any noticeable change on the Alibaba platforms themselves;
              and at any given moment, a consumer around the world can chose
              from hundreds of thousands of counterfeit clothes, shoes, travel
              goods, handbags, toys, auto parts, jewelry, watches, furniture,
              electronics, pharmaceuticals, and other articles.115

             Many brand owners have concluded that Alibaba, despite its
        protestations to the contrary, actually tolerates and supports counterfeiting on
        its websites because Alibaba earns revenues from all sales, including sales of
        counterfeit goods. Labelling Alibaba as “our most dangerous and damaging
        adversary,”116 one brand owner stated:
              Alibaba’s strategy has consistently been to provide lip service to
              supporting brand enforcement efforts while doing as little as possible
              to impede the massive flow of counterfeit merchandise on its
              platforms.117


            111 OFFICE OF U.S. TRADE REPRESENTATIVE, 2014 OUT-OF-CYCLE NOTORIOUS MARKETS

        LIST 8 (Mar. 5, 2015), https://ustr.gov/sites/default/files/2014%20Notorious%20Markets
        %20List%20-%20Published_0.pdf (discussing Alibaba’s subsidiary site Taobao.com).
            112
                OFFICE OF U.S. TRADE REPRESENTATIVE, 2016 OUT-OF-CYCLE NOTORIOUS MARKETS
        LIST 12–13 (Dec. 2016), https://ustr.gov/sites/default/files/2016-Out-of-Cycle-Review-
        Notorious-Markets.pdf (discussing Alibaba’s subsidiary site Taobao.com).
            113 OFFICE OF U.S. TRADE REPRESENTATIVE, 2017 OUT-OF-CYCLE NOTORIOUS MARKETS

        LIST 20–23 (Jan. 11, 2018), https://ustr.gov/sites/default/files/files/Press/Reports/
        2017%20Notorious%20Markets%20List%201.11.1 8.pdf (discussing Alibaba’s subsidiary
        site Taobao.com).
            114 OFFICE OF U.S. TRADE REPRESENTATIVE, 2018 OUT-OF-CYCLE NOTORIOUS MARKETS

        LIST 26–27 (Jan. 11, 2018), https://ustr.gov/sites/default/files/2018_Notorious Markets_
        List.pdf (discussing Alibaba’s subsidiary site Taobao.com).
            115 Comment Submitted AFL-CIO et al. to the Honorable Probir Mehta, Assistant United

        States Trade Representative re: 2016 Special 301 Out-of-Cycle Review Notorious Markets
        (Docket Number USTR-2016-2013), at 2 (Oct. 26, 2016), https://www.mema.org/sites/
        default/files/resource/Multi-Org%20Letter%20on%20Alibaba%20102616.pdf.
            116 Letter from Lee S. Sporn of Michael Kors (USA), Inc. to Bob Barchiesi, President,

        International Anti-Counterfeit Coalition (IACC), at 2 (Apr. 21, 2016) [Hereinafter Letter from
        Lee S. Sporn]. See Erika Kinetz, Some Howl Over Alibaba’s Place in Anti-Counterfeiting
        Group, ASSOC. PRESS (May 5, 2016), https://www.apnews.com/2c9381cb0c2841aba956abe
        f1a3005b3.
            117 Letter from Lee S. Sporn, supra note 116, at 2. See Kathy Chu, Brands Voice Doubts

        After Alibaba Joins Group Fighting Fake Goods, WALL ST. J. (Apr. 28, 2016),
        https://www.wsj.com/articles/brands-voice-doubts-after-alibaba-joins-group-fighting-fake-
        goods-1461763178.


        174
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 21 of 48 PageID #:38



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        a. Alibaba’s Defense of Counterfeits
             Many brand owners’ skepticism about Alibaba’s sincerity in combatting
        counterfeiting can be attributed to statements made by its Chairman and
        founder, Jack Ma, that defend counterfeiting. In responding to criticism by
        luxury brands about the sale of counterfeits on Alibaba, Ma made clear his
        position in 2015. A commentator observed:
                 The longer Ma talks, the more it’s clear where his sentiments fall. The
                 second-richest man in China thinks the very idea of luxury retail—
                 selling belts and accessories and the like for thousands of dollars—is
                 inherently absurd. “How can you sell Gucci or whatever branded bag
                 for so much money? It is ridiculous,” he says. “I understand the
                 branded companies are not happy, but I also say that’s your business
                 model. You have to check your business model, too.”118

                 The following year, in a speech at Alibaba’s headquarters, Ma stated:
                 The problem is the fake products today are of better quality and better
                 price than the real names. They are exactly the [same] factories,
                 exactly the same raw materials but they do not use the names.119

              These statements suggest that Ma believes that there is a normative
        justification for Alibaba’s support of counterfeits. Ma believes luxury brands
        like Gucci are inviting unauthorized copies by charging prices so high that
        they are “absurd.” Alibaba sees itself as helping out small-time sellers that
        sell counterfeits or infringing products to lift themselves into the middle
        class. Jack Ma and Alibaba take on a modern “Robin Hood” persona. Just as
        the fictional Robin Hood robbed from the rich to give to the poor, Alibaba is
        assisting small-time Chinese sellers to take a free ride on the goodwill of
        luxury brands owned by MNCs that have invited counterfeiting through their
        greed, avarice, and attempts to gouge vulnerable Chinese consumers. China’s
        consumers also benefit from having access to fakes that are “of better quality
        and better price than thee real names.”120 Ma’s position may help Alibaba to
        further gain popularity in China by enhancing Ma’s reputation as a true
        national hero and great patriot of China, but it also infuriates brand owners.121



           118  Michael Schuman, Why Alibaba’s Massive Counterfeit Problem Will Never Be Solved,
        FORBES (Nov. 4, 2015), https://www.forbes.com/sites/michaelschuman/2015/11/04/alibaba-
        and-the-40000-thieves/#31848fd729dc.
            119
                Charles Clover, Alibaba’s Jack Ma Says Fakes Are Better Than Originals, FIN. TIMES
        (June 14, 2016), https://www.ft.com/content/6700d5cc-3209-11e6-ad39-3fee5ffe5b5b.
            120 Id.
            121 See Letter from Lee S. Sporn, supra note 116. When Alibaba was accepted as a member

        of the International Anti-Counterfeiting Coalition, Sporn, who represents Michael Kors, a
        fashion house, resigned in protest. Chu, supra note 117.


                                                                                              175
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 22 of 48 PageID #:39



        Northwestern Journal of
        International Law & Business                                                  40:157 (2020)

        b. Counterfeits for Sale on Alibaba
              To test the claims of brand owners that counterfeits are found in
        abundance on Alibaba’s sites, the author recently did a search of Alibaba
        sites and immediately found many examples of counterfeits and infringing
        products. Photographs of the webpages containing three of these examples
        are set forth in the Appendices. These examples are discussed below, but
        there are other examples on this site that are too numerous to discuss within
        the confines of this Article.
              (a) Appendix 1 is an advertisement for handbags being sold under a
              “big brand name” (“Da Pai”) called “Gucci Guccio.” These handbags
              copy the design and trade dress of Gucci handbags and use the name
              “Gucci” as part of their brand name.122 Gucci was singled out by
              Alibaba Chairman Jack Ma as a luxury brand owner selling its
              products at absurdly high prices.123 The advertised price for these
              products is 1500 Renminbi (“people’s currency” or RMB, the Chinese
              fiat currency). At the currency exchange rate of 1 RMB to 0.15 U.S.
              dollar, this price is the equivalent of about $225 U.S. dollars. On
              Gucci’s website in the United States, genuine Gucci bags similar to
              the ones advertised on Alibaba sell for over $2000 U.S. dollars with
              some bags selling for as much as $7500.124 It is highly unlikely for a
              genuine Gucci handbag of the type in this advertisement to sell for
              $225. It is also highly unlikely that these types of prices can be
              charged for gray market goods.125 In addition, nothing in the
              advertisement indicates that these are second hand or used goods.
              Chinese consumers have an aversion to purchasing secondhand goods
              due to cultural reasons, and Chinese merchants are well aware of
              consumers’ dislike of secondhand goods.126 It is highly likely that the
              products advertised in the attached Alibaba webpage are counterfeits.
              (b) Appendix 2 is an advertisement for a 700 ml bottle of Hennessy

            122 The author was told by an associate in China that Alibaba did not consider “Gucci

        Guccio” to be an infringing or counterfeit use because the name “Gucci” did not appear alone
        but was accompanied or modified by another name as part of the product’s brand name. Only
        the unauthorized use of a trademark such as Gucci appears alone would be considered an
        infringing use.
            123 See infra text accompany note 117.
            124 Women’s      Handbags, GUCCI, https://www.gucci.com/us/en/ca/women/womens-
        handbags-c-women-handbags/1 (last visited July 1, 2019).
            125 While prices for gray market goods are usually lower than prices for genuine goods

        intended for the home market, the price differential would not be as great as that set forth in
        the case of the handbags in Appendix 1, i.e. it would be highly unlikely that a genuine handbag
        that sold for approximately $2,000 to $7,500 in Japan could be sold as a gray market good in
        China for $225. CHOW & SCHOENBAUM, supra note 55, at 567.
            126 See Yiling Pan, Why the Second Hand Luxury Market isn’t Thriving in China, JING

        DAILY (Aug. 24, 2017), https://jingdaily.com/what-blocks-secondhand-luxury-market-
        thriving-in-china/ (last visited July 12 2019) (Chinese consumers “still prefer to purchase new
        luxury goods and look down on the value of second-hand goods”).


        176
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 23 of 48 PageID #:40



                              Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                             40:157 (2020)

              XO cognac with an advertised price of 432 RMB or $65. A similarly
              sized bottle (750 ml) sells for approximately $160 in the United
              States.127 It is highly likely that the bottle sold on the Alibaba website
              is a counterfeit.
              (c) Appendix 3 is an advertisement for fashion workout pants made
              by Abercrombie and Fitch, based in Columbus, Ohio, selling at a price
              of 80 RMB or $12. Based on the photograph and the author’s
              experience in tracking counterfeiters in the consumer products
              industry, it is apparent that these products are of low quality and are
              inferior to what Abercrombie and Fitch would sell in retail stores. By
              comparison, Appendix 4 includes a photograph of a similar
              Abercrombie and Fitch product from its website that sells for $58.128
              These facts indicate that it is highly likely that the product advertised
              on the Alibaba website is a counterfeit.

             To understand why brand owners view examples such as these as threats
        to their business, it is necessary to realize that in China (as in many other
        countries) there is a huge appetite for counterfeit goods, and many consumers
        actively search for and buy counterfeits.129 The vast majority of consumers
        in China who visit the webpages for the products described in the examples
        above are fully aware that these are counterfeit goods, but these consumers
        are actively seeking these goods.130 In the case of counterfeit Gucci handbags
        and counterfeits of other famous brand names, consumers are actively
        seeking to buy cheap imitations of the famous brand that they can purchase
        for a tenth or less than the genuine product.131 These consumers want the
        prestige of the brand, trademark, or trade dress and are not concerned about
        the quality of the actual merchandise itself.132 So long as the product has the
        trademark or trade dress, the purchaser of the counterfeit is able to enjoy the

            127 Hennessy Cognac XO, WINE CHATEAU, https://www.winechateau.com/products/

        hennessy-cognac-xo (last visited July 1, 2019).
            128 See Appendix 4 infra.
            129 Jay Kennedy, Commentary: More Buying Counterfeits and Knockoff - It’s Costing

        Billions and More (May 12, 2019), CHANNEL NEWS ASIA, https://www.channelnews
        asia.com/news/commentary/more-buy-knock-off-counterfeit-fake-goods-branded-drug-
        crime-11499382 (noting that “there are many consumers who willingly buy counterfeit
        goods”). See also The Counterfeit Goods Industry in Modern China (April 15, 2019), DAXUE
        CONSULTING, https://daxueconsulting.com/counterfeit-products-in-china/ (noting that “the
        market for fake goods in China is largely driven by consumers who actively search for and
        purchase counterfeit products”).
            130 This observation is based on the author’s own experience in China. See Liz Robbins,

        Investigators Seize Fake Luxury Goods, N.Y. TIMES (Aug. 16, 2018),
        https://www.nytimes.com/2018/08/16/nyregion/fake-luxury-goods-handbags.html.
            131 This observation is based on the author’s work with private investigation companies

        tracking counterfeiters in China.
            132 See DANIEL C.K. CHOW & EDWARD LEE, INTERNATIONAL INTELLECTUAL PROPERTY:

        PROBLEMS, CASES, AND MATERIALS 784 (3d ed. 2017) (consumers will knowingly purchase
        fake luxury goods).


                                                                                              177
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 24 of 48 PageID #:41



        Northwestern Journal of
        International Law & Business                                                40:157 (2020)

        good will associated with the brand name or trademark.133 In China today (as
        in many other countries), there is an enormous demand for counterfeit luxury
        branded handbags that offer the prestige of the genuine brand at a fraction of
        the price of the genuine product.134
               The same is true with counterfeit liquor as shown in example (b) above.
        Consumers in China who purchase counterfeit bottles of famous brand name
        liquor are not in general buying the liquor for private or personal
        consumption.135 In China, for personal or professional reasons, people often
        have banquets or dinners where highly alcoholic drinks are served and
        consumed in large quantities as part of social drinking rituals.136 It is a mark
        of prestige for a host to serve a famous foreign brand of liquor, such as a
        French made cognac like Hennessy or a western brand of whiskey such as
        Johnny Walker Black Label.137 There is a huge demand for this type of
        counterfeit liquor, where the counterfeiter uses a bottle that is either a copy
        or a genuine used bottle and fills it with a cheap but potent liquor.138 The host
        can enjoy the good will of serving his guests a high prestige brand while only
        paying for a common liquor that, while inexpensive, is just as potent but is
        not contaminated or harmful to the guests.
               In the case of (c), young adults in China are highly fashion-conscious
        and are hungry for famous international brands.139 Most consumers viewing
        the webpage with Abercrombie and Fitch pants selling for $12 are fully
        aware that these are counterfeits and that the product is of low quality. They
        reason, however, that they can pay about the same price for a low-quality
        product without the prestige of the counterfeit Abercrombie label or pay a
        little bit more for the same low-quality product but enjoy the prestige of the
        Abercrombie brand name. Many consumers will choose the latter.140


           133  Id.
           134  Id.
            135 These observations about the use of alcohol in China are based upon the author’s own

        experience and based on discussions with colleagues and associates.
            136 See Nathan H. Gray, “Gan Bei”: Business and Ritualistic Drinking in China, WORD

        PRESS (Apr. 22, 2010), https://nathanhgray.wordpress.com/2010/04/22/gam-bei-business-
        and-ritualistic-drinking-in-china/ (discussing the importance of drinking rituals).
            137 See Jiani Ma, Rich Post-80s Drive Chinese Whiskey Market Growth, JING DAILY (Apr.

        16, 2018), https://jingdaily.com/chinese-whiskey-market/ (noting the demand for premium
        and super premium brands of whiskey and cognac in China).
            138 Natalie Wang, Nearly 40% of Chinese Consumers Admit to Purchasing Fake Booze,

        THE DRINKS BUS. (Mar. 19, 2018), https://www.thedrinksbusiness.com/2018/03/nearly-40-
        chinese-consumers-admit-to-purchasing-fake-booze/ (noting that consumers admit to
        intentionally purchase fake booze in China).
            139 See e.g., Luxury Brands Tailor Their Marketing to Asian Millennial Consumers, THE

        FASHION LAW (Aug. 7, 2018), http://www.thefashionlaw.com/home/luxury-brands-tailor-
        their-marketing-to-millennial-consumers-in-the-far-east.
            140 This observation is based upon the authors’ experience in investigating counterfeit

        consumer products in China.


        178
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 25 of 48 PageID #:42



                              Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                             40:157 (2020)

        2. Alibaba’s “Arrogance” and Illegal Activities
             While MNCs have consistently complained about Alibaba’s tacit
        approval and support of counterfeiting, these sentiments were recently
        confirmed for the first time by enforcement authorities in China in connection
        with an extraordinary national level investigation of Alibaba. The State
        Administration of Industry and Commerce (SAIC) and its local branches
        (AICs) are charged with maintaining orderly markets in the PRC and are
        primarily responsible for stemming the flow of counterfeit goods.141 In the
        case of Alibaba, the SAIC took the unprecedented step of conducting an
        administrative guidance meeting with Alibaba officials in July 2014.142 The
        Director of the SAIC emphasized the unique nature of the meeting when he
        stated, “For this meeting, I didn’t know whether it’s the first ever of its kind,
        or the last, but I hope that this would be the last time for a meeting of this
        nature.”143
             Enforcement actions are usually the provenance of local AICs as the
        SAIC, the central level authority, is a supervisory and policy-making body.144
        However, the SAIC believed that in the case of Alibaba, it was necessary for
        the agency to step in to resolve a case that had proven to be intractable to
        local authorities.145 In the administrative guidance meeting, the SAIC and
        appropriate local level AICs met with Alibaba officials in order to set forth
        an agreed upon set of steps to remediate counterfeiting on Alibaba
        platforms.146
             The administrative guidance meeting between the SAIC and Alibaba
        executives occurred on July 16, 2014,147 and on January 28, 2015, the SAIC
        issued a White Paper as a follow up to the meeting to formally set forth a


            141 State Administration of Industry and Commerce, IP CHANNEL (Feb. 9, 2010),

        http://ip.people.com.cn/ GB/152255/10960401.html.
            142 See Transcript of Administrative Guidance Meeting Between SAIC and Alibaba (held

        July 14, 2016) (on file with author) [hereinafter Transcript of Admin. Guidance Meeting];
        Huang, supra note 31 (“On July 16, 2014, the administrative guidance group of the Internet
        Supervision Department . . . held an administrative guidance forum at the Zhejiang Province
        Industry and Commerce Bureau. Principal officers and management teams of the core
        departments of Alibaba Group attended the meeting and accepted administrative guidance.”).
        See also Heather Timmons, Chinese Regulators Flagged Illegal Practices at Alibaba Months
        Before Its Monster IPO, QUARTZ (Jan. 28, 2015), https://qz.com/334863/chinese-regulators-
        flagged-illegal-practices-at-alibaba-months-before-its-monster-ipo/. Administrative guidance
        is governed by the SAIC’s Comprehensive Promotion of Administrative Guidance Work
        (2009).
            143 Transcript of Admin. Guidance Meeting, supra note 142, at 128.
            144
                State Administration of Industry and Commerce, supra note 141 (“The [SAIC] . . . is
        the competent authority of ministerial level directly under the State Council in charge of
        market supervision/regulation and related law enforcement through administrative means.”).
            145 See SAIC WHITE PAPER, supra note 31, at 11–12.
            146 The steps were later summarized in the SAIC White Paper. Id. at 19.
            147 See id.; Huang, supra note 31.




                                                                                               179
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 26 of 48 PageID #:43



        Northwestern Journal of
        International Law & Business                                                40:157 (2020)

        plan of remediation.148 In both the transcript of the meeting and in the SAIC
        White Paper, the SAIC makes the point repeatedly that at the time of the
        meeting in July 2014 there were numerous counterfeits, infringing products,
        and other violations of Chinese laws on advertising, product information, and
        licensing on Alibaba’s websites.149
             However, the point being made by the SAIC White Paper and during
        the administrative guidance meeting is more subtle, and even more deep-
        seated, than the need to control persistent illegal activities. For example, the
        SAIC states:
              Alibaba Group, for a long time, has failed to take seriously the
              operational violations on its e-commerce platforms and did not take
              effective measures to address the violations. This caused a miniscule
              issue to snowball into a serious problem, leading Alibaba to its
              greatest crisis since its incorporation.150

              This critique is not directed at practices involving IP rights; it is directed
        at an underlying culture at Alibaba, which is one of viewing itself as above
        the law, including an attitude of a willful refusal to obey the law. At another
        point, the SAIC White Paper states:
              It is suspected that [Alibaba] knowingly, intentionally, by negligence
              or in spite of their presumed knowledge facilitates unlicensed
              operations, trademark infringements, untruthful publicity, pyramid
              schemes and violations of consumers’ rights.151

             The SAIC traces Alibaba’s flouting of the law to an attitude of
        “arrogance.”152 An AIC official at the July 16, 2014 meeting stated that when
        speaking to Alibaba employees, he felt “a kind of arrogant emotion sprouting
        and growing.”153 In its White Paper, the SAIC specifically tells Alibaba that
        it should “redress arrogance.”154 The SAIC informs Alibaba that it cannot
        expect to “receive special treatment under law. . . . Regulators . . . shall treat
        businesses equally under law.”155 The SAIC also admonishes Alibaba to
        “ethically conduct business” and warns that “[a]n enterprise shall not get


           148
                See SAIC WHITE PAPER, supra note 31. The purpose of the White Paper is to provide
        “various understandings and information about the said administrative guidance meeting” to
        Alibaba. See id. at 11.
           149 Transcript of Admin. Guidance Meeting, supra note 142, at 3–8.
           150 SAIC WHITE PAPER, supra note 31, at 11–12 (emphasis added).
           151 Id. at 14.
           152
                Id. at 20.
           153 Transcript of Admin. Guidance Meeting, supra note 141, at 117.
           154 SAIC WHITE PAPER, supra note 31, at 20.
           155 “No market player shall receive special treatment under law. The management of

        Alibaba family shall understand their bottom line. Regulators in the applicable jurisdiction
        shall treat businesses equally under law.” Id.


        180
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 27 of 48 PageID #:44



                                 Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                                40:157 (2020)

        what it wants at its own will.”156 The SAIC additionally warns Alibaba that
        it cannot flout the law when it finds the law interferes with its interests and
        then assert the law when it needs the law’s protection despite acting without
        credibility or integrity.157
              Although the SAIC stood in the position of a government regulator at
        the meeting, it at times seemed to descend into the role of a sycophant
        flattering the Alibaba executives for the purpose of cajoling and pleading
        with them to respect the law. For example, at the administrative guidance
        meeting, AIC officials lavishly praised Alibaba, telling the executives how
        proud the PRC was of their accomplishment,158 mentioning that all of the
        Alibaba executives at the meeting were “famous people”159and “big
        shots,”160 and joking that the monthly salary of just one of the Alibaba
        executives were as much as the combined annual salaries of all the AIC
        officials present at the meeting.161

        a. Specific Practices
              Alibaba’s lack of respect for the law manifested in two practices that
        drew the SAIC’s special attention and were the focus of discussion during
        the administrative guidance meeting: taking bribery from the platform
        participants and colluding with the counterfeiters. The SAIC states that “a
        large number of Alibaba staffers take business bribes in exchange for giving
        platform participants [preferential business opportunities] to squeeze out
        their competitors.”162 While Alibaba was already aware of the bribery
        problem and took some steps to control it, the AICs stated that bribery was
        still a problem as of the July 16, 2014 administrative guidance meeting,163
        and an Alibaba vice president at the meeting acknowledged that “temptation
        from the outside” is a problem among the Alibaba staff.164 The SAIC also
        cited Alibaba employees’ active participation in misleading consumers and
        committing various consumer protection violations. For example, the SAIC

           156  Id.
           157  “An enterprise shall not get what it wants at its own will, i.e. when needing credibility
        to protect an enterprise’s interest, it boasts about credibility but throws the law away; when
        needing law to protect itself, it raises up high the flag of law but intentionally ignores its duties
        regarding credibility and integrity.” Id.
            158 Transcript of Admin. Guidance Meeting, supra note 141, at 13.
            159 Id. at 39.
            160 Id.
            161 Id. at 109.
            162 SAIC WHITE PAPER, supra note 31, at 16.
            163 Transcript of Admin. Guidance Meeting, supra note 141, at 9 (“The sixth problem is

        what was included in governance, that is, the commercial bribery existing among the staff of
        Taobao.com. Suppliers and users of the platform are all involved. You have realized this
        problem and tried to keep it under control. However, the situation still exists.”).
            164 Alibaba executive Xiaofeng Shao: “Recently, we have continued to improve the

        punishment system, even including the standards for our internal staff because this is also a
        big problem we face like the temptation from the outside.” Id. at 92.


                                                                                                       181
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 28 of 48 PageID #:45



        Northwestern Journal of
        International Law & Business                                                 40:157 (2020)

        notes that “[s]ome of the online shops, through the trading with others, delete
        negative comments, providing business information to themselves and others
        that disrupts normal business order . . . . But [Alibaba’s] supervision and
        punishment are not strict enough. There are staff in [Alibaba] involved in this
        violation.”165 A second set of practices involves Alibaba employees working
        together with counterfeiters, tipping the counterfeiters off to enforcement
        actions. For example, an SAIC official stated that in one instance the SAIC
        asked Alibaba for information about ten online stores suspected of selling
        counterfeits; although Alibaba provided the information, seven of the stores
        promptly closed, two cancelled their accounts, and one started to sell
        authentic products.166 The SAIC concluded that “[t]his indicated information
        disclosure by your company staff”167 to the counterfeiters. In another
        instance, the SAIC stated that after local AICs provided Taobao, an e-
        commerce platform owned by Alibaba, with information about their
        investigations, Taobao was suspected of tipping off counterfeiters and
        manufacturers of illegal narcotics.168
             The unlawful activities by Alibaba employees discussed at the
        administrative guidance meeting in July 2014 came just three years after a
        major scandal in 2011 that involved about 100 Alibaba employees, including
        supervisors and sales managers, who after an internal investigation were
        found to be directly responsible for allowing over 2,300 China Gold
        Suppliers to defraud international buyers.169 Long time CEO David Wei Zhe
        and COO Elvis Lee Shi Huei were forced to resign as a result of the
        scandal.170 According to news reports, Alibaba lost $933 million in market
        share due to the scandal.171 Three years after this scandal, according to the
        SAIC, numerous members of Alibaba’s staff continued to conduct illegal
        activities adding further to its perception of a culture of lawlessness at
        Alibaba.


           165  Id. at 10.
           166  Id. at 11.
            167 Id.
            168 SAIC WHITE PAPER, supra note 31, at 17.
            169 Pascal-Emmanuel Gobry, Huge Fraud at China E-Commerce Giant Alibaba.com:

        Management Out, 100+ Employees Dismissed, BUS. INSIDER (Feb. 21, 2011),
        https://www.businessinsider.com/alibaba-ceo-resigns-over-huge-fraud-scandal-2011-2;
        Kelvin Soh, Alibaba.com CEO Resigns After Jump in Fraudulent Sales, REUTERS (Feb. 21,
        2011),      https://www.reuters.com/article/us-alibaba/alibaba-com-ceo-resigns-after-jump-in-
        fraudulent-sales-idUSTRE71K1QA20110221 (“‘Members of our company’s senior
        management knew of a noticeable increase of fraud claims by global players against China
        Gold Supplier customers on the international marketplace that began in late 2009,’ Ma said in
        the statement.”).
            170 Gobry, supra note 169; Soh, supra note 169.
            171 Mark Lee, Alibaba Shares Tumble After Fraud Leads to CEO Departure, BLOOMBERG

        (Feb. 22, 2011), https://www.bloomberg.com/news/articles/2011-02-22/alibaba-comdown
        graded-by-morgan-stanley-after-ceo-wei-resigns.


        182
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 29 of 48 PageID #:46



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        b. Above the Law in China
              Alibaba’s “arrogance” needs to be understood in the context of China’s
        legal and political culture. In China today, it is not unusual for powerful
        entities to routinely disregard the law. In general, the more powerful an
        entity, the less compelled it feels to follow the law. Alibaba is among a
        handful of the most powerful entities in China. As a mundane example
        familiar to every citizen in China, cars registered to the People’s Liberation
        Army (“PLA”) do not obey traffic laws.172 Every car registered to the PLA
        has a special license plate. These cars will routinely drive through red lights,
        speed, and refuse to pay tolls. Under China’s current security systems, cars
        that drive through red lights are recorded by cameras stationed at every traffic
        stop, and letters containing fines are sent to transgressors. PLA cars,
        however, do not pay fines. No regular police officer with the Public Security
        Bureau will dare to stop a PLA car for a traffic violation, and no toll collector
        will dare to challenge a PLA car that refuses to pay the toll. This is a deeply
        embedded cultural attitude that starts at the top with the most powerful entity
        of all in Chinese society: the Communist Party, which views itself as above
        the law and views the law as a mere instrument for it to use to achieve its
        own ends.173 These Party attitudes will be familiar to Jack Ma, the chairman
        of Alibaba, who is also a member of the Communist Party,174 as are other
        senior Alibaba executives.175
              As noted earlier, Alibaba’s size is prodigious, and its financial power
        overwhelming.176 In China today, an entity that is as large and powerful as
        Alibaba does not believe that it needs to answer to lowly government
        enforcement officials. Alibaba executives, such as Chairman Jack Ma,
        himself a Communist Party member, and other senior Alibaba officials who
        are also Party members, believe that they do not answer to the law but only
        to the Party, the ultimate authority in China.177 One example of the close link
        between Alibaba and the Party is that Alibaba runs China’s new social credit
        system.178 Alibaba assigns a three digit score (from 350 to 950) to each
        citizen in China based on the social desirability of the citizen’s conduct,


           172    The author has witnessed these practices by the PLA firsthand in China.
           173    DANIEL C.K. CHOW, THE LEGAL SYSTEM OF CHINA IN A NUTSHELL 62 (3d ed. 2015):
        “[N]either Imperial China nor pre-reform modern China recognized or accept the rule of law
        . . . . [T]he Communist Party views itself as holding unchallenged authority. In modern China,
        the Communist Party is supreme.”
              174 Li Yuan, Jack Ma, China’s Richest Man Belongs to the Communist Party. Of Course.,

        N.Y. TIMES (Nov. 27, 2018), https://www.nytimes.com/2018/11/27/business/jack-ma-
        communist-party-alibaba.html.
              175 The author has personal knowledge that senior Alibaba officials are Party members

        from his current work as a legal expert in litigation involving China.
              176 See supra text accompanying notes 103–107.
              177 This observation is based upon the author’s own assessment and analysis.
              178 Campbell, supra note 42.




                                                                                                 183
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 30 of 48 PageID #:47



        Northwestern Journal of
        International Law & Business                                                  40:157 (2020)

        allowing the government to punish or reward its citizens.179 These close ties
        further suggest that Alibaba is not intimidated by and does not fear PRC
        enforcement authorities. For their part, PRC enforcement authorities are
        reluctant to shut down or seriously harm Alibaba because such actions will
        lead to significant financial losses for China and the possible demise of one
        of the world’s leading technology companies and a great source of national
        pride.180
             An indication of how Alibaba continues to view itself as above the law
        in China is that on April 25, 2019, the USTR placed Alibaba on its Notorious
        Markets List for the third year in a row.181 This designation occurred five
        years after the SAIC administrative guidance meeting in July 2014 and four
        years after the SAIC issued the White Paper detailing a plan of remediation
        in 2015. In its 2018 report, the USTR stated, “[a]lthough Alibaba has taken
        some steps to curb the offer and sale of infringing products, right holders . .
        . continue to report high volumes of infringing products and problems with
        using takedown procedures.”182 After a history of misconduct, scandals,
        vehement protests by brand owners, an extraordinary effort by the PRC
        government, and numerous blacklists by the U.S. government, Alibaba’s
        conduct has not changed appreciably. Under these circumstances, brand
        owners must confront the reality that Alibaba is not likely to change its
        conduct without intervention by the highest levels of the Party, probably only
        by a personal decision by Xi Jinping, China’s President and the General
        Secretary of the Communist Party.183 Until senior Party leaders intervene,
        brand owners must accept the likelihood that Alibaba believes that it can
        operate outside of the law in China with impunity and without fear of
        government reprisals.

        E. Amazon
             Amazon is currently the largest e-commerce marketplace in the United
        States184 and is the second largest in the world, trailing only Alibaba.185 As
        of 2016, the market value of Amazon exceeded that of the eight largest U.S.
        brick-and-mortar retailers combined, including Walmart, Target, and Best

           179 Id.
           180 This observation is based upon the author’s assessment of the overall tone of the SAIC
        White Paper, supra note 31, and the transcript of the administration guidance meeting, supra
        note 141.
           181 OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, SUPRA NOTE 114.
           182 Id.
           183 This is the author’s professional opinion based on his experience and knowledge of

        China. For a summary of Xi’s positions, see President Xi Jinping, THE U.S.-CHINA BUS.
        COUNCIL, https://www.uschina.org/president-xi-jinping (last visited July 1, 2019). See also #1
        Xi Jinping, FORBES, https://www.forbes.com/profile/xi-jinping/#2f2f40051601 (last visited
        July 1, 2019) (President Xi became the “core” leader of the Communist Party in 2016.).
           184 See Levy, supra note 107.
           185 See id.




        184
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 31 of 48 PageID #:48



                             Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                            40:157 (2020)

        Buy.186 In December 2018, Amazon’s GMV reached $239 billion.187 One of
        its most popular online retail services, Amazon Prime, now has over 100
        million members worldwide.188 Amazon’s official anti-counterfeiting policy
        states that it is the responsibility of the seller or supplier to ensure that its
        products are genuine, not counterfeits.189 Two aspects of Amazon’s business
        practices have led to a rise in online counterfeits.
              Once a brand owner agrees to sell its products on Amazon’s e-
        commerce marketplace, Amazon will source products not only from the
        brand owner, but also from other third-party vendors that sell the branded
        products. In order to have sufficient inventory on hand to satisfy customer
        orders expeditiously, Amazon’s warehouses will co-mingle products from
        the brand owner and from other third-party vendors into a single source of
        supply.190 If a third-party vendor ships a counterfeit product to Amazon, it
        becomes co-mingled with genuine products in Amazon’s warehouse. When
        a customer orders a product online, the customer may receive a product from
        the warehouse from either the brand owner or a third-party vendor, which
        might be a counterfeit. The source of the product is not clear to the customer
        when he or she makes a purchase, but the customer will generally assume
        that it was manufactured by the brand owner.
              Unable to make inroads into China’s e-commerce marketplace against
        competitors such as Alibaba, Amazon decided in 2015 to woo Chinese
        manufacturers to sell directly to U.S. consumers on its e-commerce site.191
        As China is the world’s largest source of counterfeits, the result was
        predictable: beginning in 2015, counterfeits soon began to proliferate on
        Amazon’s e-commerce sites, much to the chagrin and exasperation of brand
        owners. Brand owners’ complaints against Amazon also echo some of the
        complaints against Alibaba. For example, according to one brand owner
        representative, “Amazon is making money hand over fist from counterfeiters,
        and they’ve done about as little as possible for as long as possible to address
        the issue.”192




           186 Jeff Desjardins, The Extraordinary Size of Amazon in One Chart, VISUAL CAPITALIST

        (Dec. 30, 2016), https://www.visualcapitalist.com/extraordinary-size-amazon-one-chart/.
           187 See Levy, supra note 107.
           188 Austen Hufford & Georgia Wells, Amazon Prime Has More Than 100 Million

        Members, WALL ST. J. (Apr. 18, 2018), https://www.wsj.com/articles/amazon-prime-has-
        more-than-100-million-members-1524088630.
           189 Amazon Anti-Counterfeiting Policy, AMAZON, https://sellercentral.amazon.com/gp/

        help/external/201165970 (last visited July 1, 2019).
           190 Pierson, supra note 13.
           191 Shepard, supra note 9.
           192 Levy, supra note 18.




                                                                                           185
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 32 of 48 PageID #:49



        Northwestern Journal of
        International Law & Business                                         40:157 (2020)

        III. ENTITY VERIFICATION MEASURES AND THE
        REQUIREMENTS OF PRC LAW
              The discussion in Part II centers on how the concern is different in each
        case, although brand owners voice similar concerns about counterfeits
        available on Alibaba and Amazon. The major complaint by brand owners
        with Alibaba is that it facilitates the sale of counterfeits in order to satiate the
        enormous appetite for counterfeits among China’s consumers. In the case of
        Amazon, the major concern of brand owners is that U.S. consumers who seek
        to purchase genuine products are instead deceived into purchasing a
        counterfeit. In both cases, brand owners have expressed frustration with the
        lack of effective enforcement by these e-commerce platforms against
        webpages or postings selling counterfeits on Alibaba or Amazon’s websites.
        These problems are further discussed below.

        A. Problems with Enforcement
             Although brand owners have many complaints about enforcement
        issues against counterfeiters on Alibaba and Amazon platforms, the crux of
        these complaints can be summarized as follows: (1) counterfeiters use false
        identities and addresses and thus are untraceable; (2) brand owners must
        suffer through the use of cumbersome and ineffective notice and takedown
        procedures; and (3) existing measures used by e-commerce platforms do not
        deter repeat infringing activity.

        1. False Names, Identities, and Addresses
             Current e-commerce platforms, including Alibaba and Amazon, do not
        subject new sellers to adequate verification or confirmation although Alibaba
        is required to do so under PRC law; without an enforced verification or
        confirmation process, counterfeiters routinely use false or inaccurate names
        and addresses when registering with these e-commerce platforms.193 When
        brand owners pursue counterfeiters in enforcement actions, they discover that
        names and addresses are fictional, and the counterfeiters then disappear into
        the vast expanse of cyberspace. Brand owners argue that Alibaba and
        Amazon have few requirements for registration and that verification of this
        information is not thorough or adequate. In the case of Alibaba, the SAIC
        White Paper stated that “only lip service is paid to credential review and
        registration of vendors.”194 Brand owners often complain that vendors on
        Amazon use fictitious names and addresses.195

        2. Burdensome Notice and Takedown Procedures
             E-commerce platforms create bureaucratic or technical hurdles in

           193   SAIC WHITE PAPER, supra note 31, at 13.
           194   Id.
           195   See [a hereinafter reference], supra note 13.


        186
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 33 of 48 PageID #:50



                             Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                            40:157 (2020)

        helping brand owners to locate or identify sources of counterfeits and
        counterfeiters.196 These hurdles delay, frustrate, and create additional
        financial burdens for brand owners.197 Both Amazon and Alibaba use a notice
        and takedown procedure that is based upon requirements set forth in the
        DMCA198 and similar provisions in PRC law, respectively.199 When a brand
        owner discovers an offending webpage or posting, the brand owner is
        required to submit notices to the ISP under a certain set of criteria that results
        in the ISP requiring the removal of an offending webpage or posting. Brand
        owners have described the experience of using notice and takedown
        procedures as “Kafka-esque”200 and likened their use to being imprisoned in
        “Amazon purgatory.”201 Brand owners are required to place an order for the
        counterfeit goods, buy and receive the goods from the offending website, test
        the goods, verify that they are counterfeit, and then submit both the
        counterfeit and genuine product with notices documenting these actions.202
        Alibaba has a “three strikes” policy,203 requiring proof of three completed
        transactions involving counterfeits and submission of notices before an
        offending webpage can be removed. This process can take months, is
        expensive, and consumes significant time and effort by the brand owner.
        Even when brand owners satisfy this arduous process, they complain that the
        notices are still often ultimately rejected for technical reasons.204

        3. Lack of Deterrence
             In those instances in which brand owners can achieve a takedown of the
        offending website or otherwise bring pressure to bear on counterfeiters,
        brand owners complain that once the counterfeit goods disappear, they
        reappear in short order on a new webpage.205 Some brand owners refer to this
        process as a futile game of “Whac-A-Mole” in which a counterfeiter
        disappears only to immediately reemerge under a new name, identity, and
        location to resume its counterfeiting operations.206 In the meanwhile, brand
        owners have expended significant time, effort, and money in pursuing the

           196 See supra text accompanying note 15; see also supra text accompanying note 101.
           197 See Bercovici, supra note 15.
           198 See 17 U.S.C. § 512 (Westlaw through Pub. L. No. 116-68). See also Intellectual

        Property Policy for Sellers, supra note 101 (Amazon); Intellectual Property Rights (IPR)
        Protection Policy, supra note 101 (Alibaba).
           199 See generally Trademark Law of the People’s Republic of China, supra note 97; Law

        Against Unfair Competition of the People’s Republic of China, supra note 97.
           200 Bercovici, supra note 15.
           201 Id.
           202 Id.
           203 Enforcement Actions for Intellectual Property Rights Infringements Claims on

        Alibaba.com, ALIBABA (Nov. 1, 2017), https://rule.alibaba.com/rule/detail/2043.htm.
           204 See Bercovici, supra note 15.
           205 See supra text accompanying note 15.
           206 Bercovici, supra note 15.




                                                                                           187
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 34 of 48 PageID #:51



        Northwestern Journal of
        International Law & Business                                                      40:157 (2020)

        counterfeiting without achieving any tangible results.

        B. Proposed Remedial Measures
             While counterfeiting on the Internet is a daunting problem, China
        provides the information technology tools that can be used to deter
        counterfeiters and that can address each of the three major enforcement issues
        faced by brand owners: false identities and addresses, convoluted notice and
        takedown procedures, and rampant recidivism. Most brand owners are
        completely unaware of or otherwise do not understand these potent tools.

        1. AIC Business License
              As part of China’s extensive system of industrial and social control, a
        legal regime of identification and attribution of legal liability exists that can
        be used against counterfeiters involved in e-commerce commerce. Both in
        the July 16, 2014 administrative guidance meeting and in its White Paper,
        the SAIC repeatedly refers to Alibaba’s need to control counterfeiting at the
        point of entry (i.e., registration on the Alibaba websites). The AICs stressed
        that if entry is well controlled, many of Alibaba’s current problems can be
        solved.207 This Article argues that brand owners should heed the advice of
        China’s enforcement authorities and seek to have e-commerce platforms
        implement effective registration procedures in accordance with the specific
        requirements of PRC law. These measures can create prophylactic measures
        at the point of entry that can create an effective deterrent to counterfeiting.
              Article 23 of SAIC Order No. 60, Measures on the Administration of
        Online Transactions (“MAOT”)208 requires business operators of online
        platforms to verify the legal identities of all entities or persons applying for
        access to their platform for the sale of products:
              The business operator of a third-party transaction platform shall
              examine and register as business operators the identities of the legal
              persons, other economic organizations or industrial and commercial
              sole proprietors that apply for access to the said platform for sale of
              products or provision of services, establish registration files and
              conduct regular verification and updating, and make public the
              information specified in their business licenses or provide electronic
              links to their business licenses in eye-catching locations on its main
              web pages for business activities.209

             As set forth above, Article 23 requires the e-commerce platform to
        display information in the business licenses of business operators or to

            207 Hua Yu of Fujian Provincial AIC: “Until now, it seems that there are some difficulties

        in solving some problems. But in fact, if the entity is well controlled, I don’t think it will be a
        problem.” Transcript of Admin. Guidance Meeting, supra note 141, at 27.
            208 See Administrative Measures for Online Trading, supra note 48.
            209 Id. at art. 23 (emphasis added).




        188
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 35 of 48 PageID #:52



                                Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                               40:157 (2020)

        provide a link to their business licenses.210 Under PRC law, every lawful
        business entity in the PRC must have a business license issued by the local
        AICs that contains the lawful business scope of the entity, its address, and
        the name of its legal representative.211 All lawful enterprises must have an
        official, AIC-issued business license; any entity that does not have a business
        license cannot lawfully operate.212Business operators obtain a business
        license by applying to local AICs that review their proposed business
        operations to ascertain that they are lawful and economically feasible.213 For
        example, if a business operator proposes to sell trademarked products, the
        AICs will ask for proof of a trademark registration or trademark licensing
        agreement.214 The issuance of a business license means that the AICs have
        reviewed and approved the proposed business plan of the applicant and found
        it to be lawful.
               Among its other functions, the business license sets forth the lawful
        business scope of the entity. For example, a business license might state that
        the entity is lawfully authorized to engage in the sale of laundry detergent or
        other cleansing agents for laundry. Such an entity would be acting unlawfully
        if it engaged in any business outside of that scope, such as, for example, the
        sale of peripheral equipment for computers or mobile phones. A business
        operator that obtains a business license for the sale of genuine products but
        instead sells counterfeits is in violation of its license and faces a fine or
        suspension of the license, which would require ceasing business operations.
               The business license also prevents the business operator from using a
        business name and address on an e-commerce site different from that on the
        business license. Only the business identified in the license by its name and
        address is lawfully entitled to use the business license, i.e. such licenses are
        not transferable and cannot be used by an entity other than the one that

           210  Id.
           211  Companies Law of the People’s Republic of China, ch. I, art. 7 (promulgated by the
        President of the PRC, Order No. 42, Oct. 27, 2005, effective on Jan. 1, 2006) (“The business
        license for a company shall state therein such matters as the name, domicile, registered capital,
        actual paid-up capital, business scope, the name of the legal representative, etc.”) [hereinafter
        Companies Law of the PRC].
            212 See id. (“Company registration authorities shall issue business licenses for companies

        established under the law. The date of issuance of a business license for a company shall be
        the date of establishment of the company.”). See National Enterprise Credit Information
        Publicity System, SAIC, http://www.gsxt.gov.cn/index.html (last visited July 1, 2019). See
        also The 5-in-1 China Business License (WFOE/WOFE), FDI CHINA (July 11, 2018),
        https://www.fdichina.com/blog/china-company-registration/wfoe-wofe/5-in-1-business-
        license/.
            213 This observation is based upon the author’s own experience in applying for business

        licenses in China. See Matt Slater, What Is a China AIC?, CHINA CHECKUP (Dec. 9, 2013),
        https://www.chinacheckup.com/blogs/articles/china-aic (“China AICs . . . provide official
        registration records for all companies in their jurisdiction[.]”).
            214 The author has applied for business licenses in China and was asked by the AIC to

        provide proof of ownership or authorized use of trademark rights for products sold under the
        mark to ensure that the business had the legal right to sell the branded products.


                                                                                                    189
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 36 of 48 PageID #:53



        Northwestern Journal of
        International Law & Business                                                   40:157 (2020)

        applied for and received the business license. A business operator that has
        sold counterfeit goods and that has been the subject of an enforcement action
        cannot just simply disappear and reappear on the Internet under a different
        business name and address; if the name and address do not match that on the
        license, the use of the license is unlawful. Strictly verifying the information
        on the business license will prevent business operators accused of
        counterfeiting from disappearing and immediately reappearing under a
        different name and address. To use a different name and address, the business
        operator would have to apply for a new business license from the AIC, a
        process that could take months.215
              Requiring a valid business license will preclude many underground
        counterfeiting factories, petty criminal organizations, smugglers, and other
        illegal entities from registering to sell on an e-commerce platform because
        such entities are unwilling to undergo scrutiny by the AICs for fear that their
        illegal activities will be exposed, leading to prosecution by AICs and other
        PRC authorities, such as the Public Security Bureau (the police). These types
        of nefarious entities and persons are also involved in brick-and-mortar
        counterfeiting; they operate illegal underground factories and have no
        business licenses.216 However, without a valid business license, these entities
        will be unable to register on an e-commerce platform such as Alibaba in
        accordance with Article 23 of the MAOT.

        2. Legal Representative
              The business license will also contain the name of the business entity’s
        legal representative.217 Under PRC law, every lawful business must have a
        natural person who serves as the legal representative of the business entity. 218
        According to PRC law, the legal representative has the clear authority to act
        on behalf of the business entity and can bind the business entity to contracts
        and other legal relationships.219 In many cases, the chairman of the board of
        directors of a company or a person of a similar rank in other organizations
        will serve as the legal representative.220 PRC authorities wanted to make sure
        that under the law, it was always clear which person within a business
        enterprise could sign a legally binding contract or create other legal

           215   This observation is based on the author’s own personal experience in applying for
        business licenses in China.
             216 The author’s own experience is that many of these counterfeiters do not operate their

        businesses within the boundaries of the laws and regulations.
             217 Companies Law of the PRC, supra note 211, at ch. I, art. 7
             218 General Principles of the Civil Law of the PRC, supra note 51, at ch. III, art. 38 (“In

        accordance with the law or the articles of association of the legal person, the responsible
        person who acts on behalf of the legal person in exercising its functions and powers shall be
        its legal representative.”).
             219 Id.
             220 Any person can serve as a legal representative, but companies usually appoint a high

        ranking official.


        190
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 37 of 48 PageID #:54



                                Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                               40:157 (2020)

        relationships.221 Although not specifically required by the MAOT, e-
        commerce platforms should require the business entity’s legal representative
        to undergo the registration procedures so as to make certain that the business
        entity has lawfully committed to legal obligations created by registration.
              Under PRC law, the legal representative is also personally subject to
        administrative and criminal liability whenever the company conducts illegal
        operations beyond the range approved by registration authorities, commits
        fraud, secretly withdraws or transfers funds, or engages in other illegal
        activities.222 The existence of the legal representative ensures the PRC
        government that there is always a flesh and blood person who will be
        responsible to PRC authorities for violations of the law by legal “persons,”
        such as a business enterprise. 223 PRC authorities did not want ultimate civil
        or criminal liability to rest solely with a legal fiction while natural persons
        escaped responsibility.224
              By identifying a business entity’s legal representative through requiring
        submission of its business license, e-commerce platforms such as Alibaba
        would provide the brand owner with a flesh and blood person against whom
        it can directly bring a complaint in a civil lawsuit under the PRC Trademark
        Law225 or Anti-Unfair Competition Law226 or whom the Public Security
        Bureau (the police) can arrest under the PRC Criminal Law.227
              With these requirements, brand owners would not be limited to using
        the e-commerce platform owner’s internal enforcement mechanism, such as

           221  General Principles of the Civil Law of the PRC, supra note 51, at ch. III, art. 38.
           222  General Principles of Civil Law of the People’s Republic of China, Article 49:
        Under any of the following circumstances, an enterprise as legal person shall bear liability, its
        legal representative may additionally be given administrative sanctions and fined and, if the
        offence constitutes a crime, criminal responsibility shall be investigated in accordance with
        the law:
            (1) conducting illegal operations beyond the range approved and registered by the
            registration authority;
            (2) concealing facts from the registration and tax authorities and practicing fraud;
            (3) secretly withdrawing funds or hiding property to evade repayment of debts;
            (4) disposing of property without authorization after the enterprise is dissolved, disbanded
            or declared bankrupt;
            (5) failing to apply for registration and make a public announcement promptly when the
            enterprise undergoes a change or terminates, thus causing interested persons to suffer
            heavy losses;
            (6) engaging in other activities prohibited by law, damaging the interests of the State or
            the public interest.
        General Principles of the Civil Law of the PRC, supra note 51, at ch. II, art. 49.
            223 General Principles of the Civil Law of the PRC, supra note 51, at ch. III, arts. 38 & 49.
            224
                Id.
            225 Trademark Law of the People’s Republic of China, supra note 97.
            226 Law Against Unfair Competition of the People’s Republic of China, supra note 97.
            227 Selling counterfeits violates Article 140 of the Criminal Law of the People’s Republic

        of China. See Criminal Law of the People’s Republic of China, ch. III, art. 140 (promulgated
        by the President of the PRC, Order No. 83, Mar. 14, 1997).


                                                                                                    191
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 38 of 48 PageID #:55



        Northwestern Journal of
        International Law & Business                                                      40:157 (2020)

        the notice and takedown procedures. As PRC law requires that the business
        operator make its business license available on the e-commerce platform and
        as business licenses are publicly available on the AIC websites, the brand
        owner does not need to go through the platform owner to obtain the necessary
        information to directly pursue the business operator.228 Instead, the brand
        owner can immediately act against the legal representative listed in the
        business license upon discovering an offending webpage or posting rather
        than be subject to the long and frustrating delays of the notice and takedown
        procedures. Of course, the brand owner can also use the platform owner’s
        internal procedures in addition to bringing an action directly against the
        business operator through PRC enforcement authorities or, under some
        circumstances, in the United States if the offender has sufficient U.S.
        contacts.229
              The use of an enforcement method that does not rely on the active
        participation of the e-commerce platform is particularly useful in the case of
        Alibaba, which the PRC authorities themselves have identified as viewing
        itself above the law. Any method of enforcement against counterfeiters that
        requires the active participation of Alibaba could be met with half-hearted
        efforts or resistance, as many brand owners have persistently suspected and
        complained. Directly pursuing the counterfeiter will also relieve brand
        owners from the burden of using Amazon’s convoluted internal procedures.

        3. Verification and Deterrence
             Requiring, verifying, and displaying seller information should create an
        effective deterrent against selling counterfeits on Alibaba and other e-
        commerce platforms, since fewer counterfeit sellers would even turn to the
        platform in the first place if such sufficient safeguards were in place.
        Counterfeiters always rely on the use of false identities, false names, and
        false addresses because they are fearful of detection, capture, arrest, and
        prosecution.230 This is true of counterfeiters who sell in brick-and-mortar
        outlets as well as counterfeiters who sell on the Internet. The essential tools

            228 A similar procedure can be used in the case of sole proprietorships that would require

        individuals to register, i.e. Alibaba should do a strict review of the identity card of the
        registrant. “A natural person who intends to engage in online product transactions shall carry
        out business activities via a third-party transaction platform, and submit to the third-party
        transaction platform his/her name, address, valid identity proof, valid contact details and other
        real identity information.” General Principles of the Civil Law of the PRC, supra note 51, at
        ch. I, art. 7. The same principle applies: identifying the name and address of a flesh and blood
        person who can be held civilly and criminally responsible can be an effective deterrent against
        counterfeits on Alibaba websites.
            229
                It would be possible to file an action against a Chinese counterfeiter in the United States
        only if the counterfeiter is subject to the personal jurisdiction of U.S. courts under the
        minimum contacts standard set forth in Int’l Shoe v. Wash., 326 U.S. 310 (1945) and its
        progeny.
            230 This observation is based on the author’s own extensive experience in pursuing

        counterfeiters in China and in the United States.


        192
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 39 of 48 PageID #:56



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        of the counterfeiter are secrecy, subterfuge, and artifice. The counterfeiter
        relies on these tools to disappear at the first sign of trouble. Denying the
        counterfeiter the use of these tools of secrecy and disguise would force the
        counterfeiter to operate openly and transparently subject to legal actions in
        China or in the United States, a prospect that counterfeiters abhor. Many
        counterfeiters would find the price of transparency and the risks of capture
        too high a price to pay for operating on the Internet and, as a result, will be
        deterred from registering on e-commerce platforms.
              Currently, however, as the SAIC notes, Alibaba “only pays lip
        service”231 to verifying information. The SAIC specifically criticized Alibaba
        for numerous careless and lax practices in its examination of business
        licenses that fail to verify that the entity named in the business license was
        the user of the license.232 A review of the Alibaba webpages contained in the
        Appendix indicates the business operator has not displayed or provided
        access to its business license on its webpage as required by Article 23 of the
        MAOT.233 At present, many individuals register on Alibaba’s websites by
        using false identification papers, sets of which—as the SAIC noted—can be
        purchased on Alibaba’s websites.234 Under its guidelines, Amazon does not
        require online sellers from China to submit an AIC business license or
        identify a legal representative. Currently, Amazon only requires a business
        name, a telephone number, and some form of personal identification, and, as
        a result, many vendors provide fictitious information.235

        4. Amazon and PRC Law
             Although Alibaba is clearly subject to the SAIC Measures on the
        Administration of Online Transactions, it is arguable that Amazon is also
        subject to these provisions as applied to business entities in China that
        register on Amazon. Under traditional choice of law principles, the physical
        location of the business entities in China provides a basis for choosing
        Chinese law to govern the matter of the registration of those entities.236 Even

           231  SAIC WHITE PAPER, supra note 31, at 13.
           232  “Some online stores that are required to upload business licenses to pass the true name
        authentication have an entity name, business address, residential information that apparently
        are not consistent with the entity name, business address or residential address on the business
        license. Some vendors uploaded business license information of other companies.” Id.
            233 See Appendices 1-3.
            234 Transcript of Admin. Guidance Meeting, supra note 142, at 98.
            235 Selling on Amazon: Frequently Asked Questions, supra note 44 (requiring a business

        name, address, and contact information among other information in order to open an Amazon
        seller account); see also supra note 13 (brand owners find vendors provide bogus
        information).
            236 Under the Restatement (Second) of Conflicts of Law § 188(2), the following factors

        would support a finding of PRC law to govern the registration requirements: (a) place of
        contracting, (c) place of performance, (d) location of the subject matter of the contract, and
        (e) place of incorporation and place of business of the parties. Restatement (Second) of
        Conflicts of Law § 188(2) (Am. Law Inst. 1971).


                                                                                                   193
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 40 of 48 PageID #:57



        Northwestern Journal of
        International Law & Business                                                    40:157 (2020)

        if choice of law rules do not dictate the application of the SAIC Measures,
        nothing prevents Amazon from choosing on its own, through a choice of law
        clause in its contracts with vendors, to follow PRC law and require each
        Chinese business to submit an AIC business license or a link to the license
        on its websites as well as requiring the legal representative to undergo
        registration procedures.237 This process will allow brand owners in the United
        States to bring an action directly against business operators in China that use
        offending webpages or posts on Amazon in lieu of or in addition to pursing
        notice and takedown procedures. As the vast majority of counterfeits
        originate from China,238 such measures could be an effective deterrent to
        counterfeits on Amazon.

        5. Consent to Arbitration before CIETAC
              Although not required by MAOT or other PRC law, e-commerce sites
        should also include in their registration procedures a clause requiring the
        resolution of disputes involving foreign elements by arbitration before the
        China International Economic and Trade Arbitration Commission
        (CIETAC).239 CIETAC has its headquarters in Beijing and facilities in other
        cities in China and Hong Kong;240 it lists many foreign experts among its
        roster of arbitrators,241 and parties can choose English as the language of the
        arbitration.242 The clause should include a provision that the business
        operator consents to the arbitration of disputes with the platform owner or an
        entity authorized by the platform owner, i.e., the brand owner.
              Arbitration clauses providing for resolution of disputes by CIETAC are
        now commonly used by many companies to resolve international business
        disputes that involve China,243 and arbitration is generally the normal method
        for resolving international disputes.244 The advantage of such a clause for the
        brand owner is the certainty that an action can be filed against the legal

           237   Parties can also choose the applicable law through a choice of law provision. See id. §
        187.
           238  See supra Part II.A.
           239  China Int’l Econ. & Trade Arbitration Comm’n (CIETAC) Arbitration Rules, art. 3(2)
        (revised and adopted by the China Council for the Promotion of International Trade and China
        Chamber of International Commerce on Nov. 4, 2014 and effective on Jan. 1, 2015),
        http://www.cietac.org/Uploads/201904/5caae5be03bb5.pdf [hereinafter CIETAC Arbitration
        Rules].
            240 CIETAC Arbitration Rules, supra note 239, art. 2(3).
            241 Arbitrators, CIETAC, http://www.cietac.org/index.php?g=User&m=Arbitrator&a=

        index&l=en (last visited July 1, 2019).
            242 CIETAC Arbitration Rules, supra note 239, art. 30.
            243
                See Model Clause: China International Economic and Trade Arbitration Commission
        (CIETAC), INT’L TRADE CENTR., http://www.intracen.org/Model-Clause-China-International-
        Economic-and-Trade-Arbitration-Commission-CIETAC/ (last visited July 1, 2019)
        (promoting the use of a model arbitration clause using the CIETAC).
            244 CHOW & SCHOENBAUM, supra note 55, at 593 (noting that arbitration is now the normal

        way to resolve international business disputes).


        194
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 41 of 48 PageID #:58



                               Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                              40:157 (2020)

        representative of the business operator with CIETAC and that CIETAC will
        have jurisdiction over the respondent. This will allow brand owners to move
        expeditiously when filing an action with CIETAC without having to deal
        with the uncertainty of preliminary issues such as proper notice and
        jurisdiction in a court-based litigation. The brand owner will also not need to
        suffer through the agony of waiting months required by using notice and
        takedown procedures.
             CIETAC awards enjoy a high degree of respect and enforceability in
        China. PRC law requires parties to implement CIETAC arbitral awards245
        and the awards are enforceable by Chinese courts at the local level.246
        Consent to arbitration before a prestigious entity such as CIETAC would act
        as a further powerful deterrent to counterfeiters in China, who are used to
        dodging legal authorities not consenting to appear before them. The threat of
        being brought before CIETAC should further deter counterfeiters from
        registering on e-commerce platforms. For those merchants that do register,
        brand owners will have a quick and effective method of enforcement.

        IV. CONCLUSION
             The dawn of the age of e-commerce in the new millennium opened new
        possibilities for legitimate commerce, but it also created vast new
        opportunities for illegal commerce, such as the sales of counterfeits on a
        previously impossible scale and level of penetration. This Article has detailed
        some of the daunting challenges the Internet created for brand owners and
        the brand owners’ numerous but frustrated efforts in dealing with this potent
        new threat.
             This study has focused on the two largest e-commerce sites in the world
        that dominate online retail services in China and the United States and the
        lessons learned can be immediately applied to other sites. The kinds of
        problems that brand owners face on Alibaba and Amazon are both different
        and similar.
             The problems are different in that Alibaba facilitates the sale of
        counterfeits to satiate the enormous demand for counterfeits by Chinese
        consumers, whereas Amazon sells counterfeits on its e-commerce site to U.S.
        consumers who are deceived into buying a counterfeit when they sought to
        buy a genuine product. Together, Alibaba and Amazon can deliver a
        crippling one-two punch to brand owners: Alibaba facilitates the sale of
        counterfeits of their products to those consumers who seek them, and
        Amazon facilitates the sale of counterfeits to those who do not. Considering

           245
                CIETAC Arbitration Rules, supra note 239, art. 55(1) (“The parties shall perform the
        arbitral award within the time period specified in the award. If no time period is specified in
        the award, the parties shall perform the award immediately.”)
            246 CIETAC Arbitration Rules, supra note 239, art. 55(2) (“Where one party fails to

        perform the award, the other party may apply to a competent court for enforcement of the
        award in accordance with the law.”)


                                                                                                  195
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 42 of 48 PageID #:59



        Northwestern Journal of
        International Law & Business                                                      40:157 (2020)

        that there are other huge e-commerce sites such as JD.com and Tencent in
        China and e-Bay and Groupon in the United States with similar issues, brand
        owners are faced with numerous dangerous threats.
              The problems are similar in that brand owners find the pursuit of
        counterfeiters through these two e-commerce giants to be frustrating and
        ineffective and the direct pursuit of counterfeiters to be futile, as
        counterfeiters quickly vanish into cyberspace at the first sign of trouble.
              Both sets of problems can be remediated through the suggested course
        of action set forth in this Article. However, while brand owners have made
        many demands to Alibaba and Amazon to streamline and improve their
        internal procedures for the monitoring of counterfeits and their notice and
        takedown procedures, to the best of the author’s knowledge, no brand owner
        has looked closely at PRC law for help despite the urging of PRC officials.247
        Given the poor reputation of China in protecting foreign intellectual property
        rights,248 this lack of trust in PRC law is understandable, but information
        technology tools are available that can be put to effective use. Of course,
        these tools were not created by the PRC with the goal of protecting foreign
        brand owners, but instead for the purpose of satisfying China’s obsessive
        need to closely monitor all aspects of Chinese civil society. While China is
        far behind the United States in protecting intellectual property rights, China
        is far ahead of most countries in using information technology to monitor and
        supervise all aspects of Chinese civil society.249 These tools can provide a
        level of effective deterrence to Chinese counterfeiters that seek to sell their
        illegal wares on internet commerce sites based in China or the United States.
        Brand owners can use the tools detailed in this Article on their own, or in
        conjunction with existing and developing new tools through internet
        commerce sites as an overall strategy of deterrence.
              To be able to use the tools discussed in this Article, brand owners only
        need to insist on what they have every right to receive: e-commerce sites in
        China, such as Alibaba, must faithfully obey relevant provisions of PRC law
        that are simple and straightforward, an area in which Alibaba falls far
        short;250 and e-commerce sites in the United States, including Amazon,
        should apply PRC law on entity registration of Chinese business operators
           247  See supra note 206.
           248  See Daniel C.K. Chow, The Myth of China’s Open Market Reforms and the World
        Trade Organization, U. PENN. J. INT’L L. 8 (forthcoming 2019) (file on copy with the author).
            249 One example is China’s recent social credit system, which involves assigning a social

        credit score indicating the desirability of a citizen’s conduct to each citizen in China, a country
        of over 1.38 billion people. See supra note 42. There is also a more menacing side to China’s
        use of technology in monitoring its citizens. Critics have argued that China has used advanced
        technology to create an “all seeing police state” in the rebellious Muslim-dominated area of
        Xinjiang Province. See China’s Hi-Tech Police State in Fractious Xinjiang a Boon for
        Security Firms, S. CHINA MORNING POST (Jun. 27, 2018), https://www.scmp.com/
        news/china/diplomacy-defence/article/2152749/chinas-hi-tech-police-state-fractious-
        xinjiang-boon.
            250 See supra Part II.D.2.




        196
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 43 of 48 PageID #:60



                            Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                           40:157 (2020)

        under traditional choice of law rules, a choice of law clause, or voluntarily.
        Verification of entity registration should become easier with the enactment
        of proposed new data security legislation that would impose civil and
        criminal liability for the misuse of electronic information.251 Entities that
        register on e-commerce sites could become liable for the use of false,
        misleading, or inaccurate business licenses and thus would have an additional
        legal incentive to use business licenses accurately. 252
              Alibaba poses a particularly formidable challenge to brand owners due
        to its overwhelming size and power within China and its leading role in
        facilitating the online sale of counterfeits. Alibaba’s prodigious wealth and
        strength has led, in the words of PRC officials, to a culture of “arrogance.”253
        Brand owners have suspected for years that Alibaba tacitly tolerates and
        supports counterfeiting in order to earn revenue from these sales. Recently,
        PRC national government authorities have confirmed these suspicions as the
        result of an extraordinary national-level intervention intended to discipline
        Alibaba. Beyond tolerating and supporting counterfeiting, Alibaba, in the
        words of PRC national authorities, views itself as above the law and unafraid
        of and not intimidated by PRC enforcement authorities.254 In fact, the
        opposite seems to be the case, as the 2014 investigation of Alibaba by the
        SAIC indicates: government authorities are reluctant to seriously discipline
        Alibaba or its business due to Alibaba’s exalted stature and reputation as a
        national paragon in China.255 This raises a deeper issue with Alibaba for
        brand owners, as this attitude is unlikely to change without intervention by
        the highest levels of the Communist Party, a topic that deserves further
        scholarly exploration but is beyond the scope of this Article.
              The proposed course of action described in this Article has the
        advantage of not having to rely on Alibaba’s active participation; all that is
        required is that Alibaba mechanically apply the law as is required for
        registration of online vendors, and brand owners can on their own enforce
        their rights against offending parties in civil and criminal actions in China or
        the United States. The proposals set forth in this Article also apply to
        problems that brand owners face on Amazon and other U.S.-based e-
        commerce sites, so long as these sites apply PRC law as a result of choice of
        law analysis, a choice of law clause, or voluntarily. So long as Amazon
        follows PRC law in entity registration verification, brand owners can proceed
        directly with legal actions against counterfeiters and infringers in China or

           251 Shuju Anquan Guanli Banfa (Zhengjiu Yijian Gao) Di Si Tiao (数据安全管理办法

        （征求意见稿）第四条), translated in Security Measures for Data Security Management
        (Draft for Comments), art. 4, COVINGTON UNOFFICIAL TRANSLATION, https://www.inside
        privacy.com/wp-content/uploads/sites/6/2019/05/Measures-for-Data-Security-
        Management_Bilingual-1.pdf (last visited Nov. 25, 2019).
           252 Id.
           253 See supra text accompanying note 151.
           254 See supra text accompanying notes 151-156.
           255 See supra text accompanying note 182.




                                                                                     197
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 44 of 48 PageID #:61



        Northwestern Journal of
        International Law & Business                                     40:157 (2020)

        the United States and are not relegated to the misery of relying solely on
        Amazon’s convoluted and cumbersome internal procedures.
             Ironically, while most brand owners have focused their attention on
        streamlining the internal monitoring procedures of e-commerce platforms,
        they have ignored the more effective tools that are available in plain sight in
        China’s legal system. By using these tools created by China’s obsessive need
        to closely monitor and control all aspects of its civil society, brand owners
        can help to deter counterfeiters by forcing them to shed their concealment
        and anonymity and by exposing them to what they fear and loathe the most:
        transparency and accountability for their illegal actions.




        198
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 45 of 48 PageID #:62



                         Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                        40:157 (2020)

        V. APPENDICES

        Appendix 1. Alibaba Listing: Gucci Guccio Handbags




                                                                                  199
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 46 of 48 PageID #:63



        Northwestern Journal of
        International Law & Business                      40:157 (2020)

        Appendix 2. Alibaba Listing: Hennessy XO




        200
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 47 of 48 PageID #:64



                         Alibaba, Amazon, and Counterfeiting in the Age of the Internet
                                                                        40:157 (2020)

        Appendix 3. Alibaba Listing: Abercrombie & Fitch Sweatpants




                                                                                  201
Case: 1:20-cv-03542 Document #: 1-2 Filed: 06/17/20 Page 48 of 48 PageID #:65



        Northwestern Journal of
        International Law & Business                      40:157 (2020)

        Appendix 4. Abercrombie & Fitch Sweatpants




        202
